          Case 2:19-bk-24804-VZ                  Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45                                       Desc
                                                  Main Document    Page 1 of 119



 Attorney or Party Name, Address, Telephone & FAX Nos., State Bar No. &     FOR COURT USE ONLY
 Email Address
 Richard M. Pachulski (CA Bar No. 90073)
 Jeffrey W. Dulberg (CA Bar No. 181200)
 Malhar S. Pagay (CA Bar No. 189289)
 PACHULSKI STANG ZIEHL & JONES LLP
 10100 Santa Monica Boulevard, 13th Floor
 Los Angeles, CA 90067
 Telephone: 310/277-6910
 Facsimile: 310/201-0760
 Email: rpachulski@pszjlaw.com
        jdulberg@pszjlaw.com
        mpagay@pszjlaw.com

      Attorney for: Debtor

                                         UNITED STATES BANKRUPTCY COURT
                                CENTRAL DISTRICT OF CALIFORNIA – LOS ANGELES DIVISION

 In re:                                                                     CASE NO.: 2:19-bk-24804-VZ

 YUETING JIA,                                                               CHAPTER: 11

                                                    Debtor(s).                        NOTICE OF OBJECTION TO CLAIM

                                                                            DATE: May 7, 2020
                                                                            TIME: 1:30 p.m.
                                                                            COURTROOM: 1368
                                                                            PLACE: 255 East Temple Street
                                                                                   Los Angeles, CA 90012


1. TO (specify claimant and claimant's counsel, if any): TIANJIN JIARUI HUIXIN CORP MGT CO LTD

2.   NOTICE IS HEREBY GIVEN that the undersigned has filed an objection to your Proof of Claim (Claim no. 45) filed in
     the above referenced case. The Objection to Claim seeks to alter your rights by disallowing, reducing or modifying
     the claim based upon the grounds set forth in the objection, a copy of which is attached hereto and served
     herewith.
3. Deadline for Opposition Papers: You must file and serve a response to the Objection to Claim not later than 14
   days prior to the hearing date set forth above.
     IF YOU FAIL TO TIMELY RESPOND IN ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE
     RELIEF REQUESTED IN THE OBJECTION WITHOUT FURTHER NOTICE OR HEARING.


Date:     April 2, 2020                                                          PACHULSKI STANG ZIEHL & JONES LLP
                                                                                 Printed name of law firm

                                                                                 /s/ Malhar S. Pagay
                                                                                 Signature
Date Notice Mailed: April 2, 2020                                                Malhar S. Pagay
                                                                                 Printed name of attorney for objector




           This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 2012                                                          Page 1                          F 3007-1.1.NOTICE.OBJ.CLAIM
DOCS_LA:328764.1 46353/002
                                                                   Case 2:19-bk-24804-VZ             Doc 499
                                                                                                         522 Filed 04/02/20
                                                                                                                   04/03/20 Entered 04/02/20
                                                                                                                                    04/03/20 20:39:01
                                                                                                                                             01:30:45                            Desc
                                                                                                      MainDocument
                                                                                                      Main Document Page
                                                                                                                       Page21of
                                                                                                                             of119
                                                                                                                                18


                                                                   1   Richard M. Pachulski (CA Bar No. 90073)
                                                                       Jeffrey W. Dulberg (CA Bar No. 181200)
                                                                   2   Malhar S. Pagay (CA Bar No. 189289)
                                                                       PACHULSKI STANG ZIEHL & JONES LLP
                                                                   3   10100 Santa Monica Blvd., 13th Floor
                                                                       Los Angeles, CA 90067
                                                                   4   Telephone: 310/277-6910
                                                                   5   Facsimile: 310/201-0760
                                                                       Email: rpachulski@pszjlaw.com
                                                                   6            jdulberg@pszjlaw.com
                                                                                mpagay@pszjlaw.com
                                                                   7
                                                                       Attorneys for Debtor and Debtor in Possession
                                                                   8

                                                                   9                                   UNITED STATES BANKRUPTCY COURT
                                                                  10                                    CENTRAL DISTRICT OF CALIFORNIA
                                                                  11
                                                                                                                  LOS ANGELES DIVISION
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   In re:                                                  Case No.: 2:19-bk-24804-VZ
                                        LOS ANGELES, CALIFORNIA




                                                                  13   YUETING JIA,1
                                           ATTORNEYS AT LAW




                                                                                                                               Chapter 11
                                                                  14                                       Debtor.             DEBTOR’S NOTICE OF OMNIBUS
                                                                                                                               OBJECTION AND OMNIBUS OBJECTION
                                                                  15                                                           FOR AN ORDER DISALLOWING
                                                                                                                               DUPLICATE CLAIMS; MEMORANDUM OF
                                                                  16                                                           POINTS AND AUTHORITIES AND
                                                                                                                               DECLARATION OF LUETIAN SUN IN
                                                                  17                                                           SUPPORT THEREOF
                                                                  18                                                           This Objection Affects The Following Claimants:
                                                                                                                               Beijing Huaxing Mobile Asset Mgt Center, Claim 27
                                                                  19                                                           (Duplicate of Claim 20023)
                                                                                                                               Beijing Jiaxin Tengda Information Consulting Co.,
                                                                  20                                                           Ltd., Scheduled Claim 220000060 (Duplicate of Claim
                                                                                                                               20019)
                                                                  21                                                           China Soft Growing Invest Wuxi Partshp, Claim 61
                                                                                                                               (Duplicate of Claim 19)
                                                                  22                                                           Chongqing LeTV Commercial Factoring Co., Ltd.,
                                                                                                                               Claims 21 and 24 (Duplicates of Claim 20015)
                                                                  23                                                           E-Town Intl Holding (HK) Co Ltd., Claim 16
                                                                                                                               (Duplicate of Claim 20017)
                                                                  24                                                           Honghu Da, Claim 6 (Duplicate of Claim 20008)
                                                                                                                               Huizhou Speed Secondcurve Management LP, Claim
                                                                  25                                                           20002 (Duplicate of Claim 20001)
                                                                                                                               Jiangyin Hailan Invest. Holding Co. Ltd., Claim
                                                                  26                                                           20009 (Duplicate of Claim 7)
                                                                                                                               Linfen Investment Group Co., Ltd., Scheduled Claim
                                                                  27
                                                                       1
                                                                        The last four digits of the Debtor’s federal tax identification number are 8972. The Debtor’s mailing address is
                                                                  28   91 Marguerite Drive, Rancho Palos Verdes, CA 90275.


                                                                       DOCS_LA:328634.6 46353/002
                                                                   Case 2:19-bk-24804-VZ       Doc 499
                                                                                                   522 Filed 04/02/20
                                                                                                             04/03/20 Entered 04/02/20
                                                                                                                              04/03/20 20:39:01
                                                                                                                                       01:30:45              Desc
                                                                                                MainDocument
                                                                                                Main Document Page
                                                                                                                 Page32of
                                                                                                                       of119
                                                                                                                          18


                                                                   1                                                220000540 (Duplicate of Claim 30)
                                                                                                                    Nanchang O-Film Photoelectric Technology Co., Ltd,
                                                                   2                                                Claim 38 (Duplicate of Claim 33)
                                                                                                                    O-Film Global (HK) Trading Limited, Claim 34
                                                                   3                                                (Duplicate of Claim 33)
                                                                                                                    O-Film Global (HK) Trading Limited, Claim 37
                                                                   4                                                (Duplicate of Claim 33)
                                                                                                                    Pingan Bank Co Ltd Beijing Branch, Claim 20041
                                                                   5                                                (Duplicate of Claim 20036)
                                                                                                                    Shenzhen Yingda Capital Management Co.,
                                                                   6                                                Scheduled Claim 220000860 (Duplicate of Claim
                                                                                                                    20034)
                                                                   7                                                Tianjin Jairui Huixin Corp. Mgt LLC, Claim 42
                                                                                                                    (Duplicate of Claim 20027)
                                                                   8                                                Tianjin Jairui Huixin Corp. Mgt LLC, Claim 43
                                                                                                                    (Duplicate of Claim 20029)
                                                                   9                                                Tianjin Jairui Huixin Corp. Mgt LLC, Claim 44
                                                                                                                    (Duplicate of Claim 20030)
                                                                  10                                                Tianjin Jairui Huixin Corp. Mgt LLC, Claim 45
                                                                                                                    (Duplicate of Claim 20031)
                                                                  11                                                Tianjin Jairui Huixin Corp. Mgt LLC, Claim 46
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                                    (Duplicate of Claim 20032)
                                                                  12                                                Tianjin Jairui Huixin Corp. Mgt LLC, Claim 47
                                                                                                                    (Duplicate of Claim 20039)
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                Tianjin Yingxin Xinheng Investment Consulting Co.,
                                           ATTORNEYS AT LAW




                                                                                                                    Ltd., Claim 28 (Duplicate of Claim 20020)
                                                                  14                                                Weihua Qiu, Scheduled, Claim 220000960 (Duplicate
                                                                                                                    of Claim 12)
                                                                  15                                                Weihua Qiu, Claim 39 (Duplicate of Claim 12)
                                                                                                                    Western Securities Co., Ltd., Claim 32 (Duplicate of
                                                                  16                                                Claim 20028)
                                                                                                                    Wuxi Leyike Investment Enterprise, Claim 20025
                                                                  17                                                (Duplicate of Claim 20007)
                                                                                                                    Xizang Jinmeihua Investment Co., Ltd., Scheduled
                                                                  18                                                Claim 220001030 (Duplicate of Claim 29)

                                                                  19                                                Date:        May 7, 2020
                                                                                                                    Time:        1:30 p.m.
                                                                  20                                                Place:       Courtroom 1368
                                                                                                                                 Roybal Federal Building
                                                                  21                                                             255 E. Temple Street
                                                                                                                                 Los Angeles, California 90012
                                                                  22
                                                                                                                    Judge:       Hon. Vincent P. Zurzolo
                                                                  23

                                                                  24          PLEASE TAKE NOTICE that, on May 7, 2020, beginning at 1:30 p.m. (Pacific Time), or
                                                                  25   as soon thereafter as counsel may be heard before the Hon. Vincent P. Zurzolo, in Courtroom 1368
                                                                  26   of the Edward R. Roybal Federal Building and Courthouse, located at 255 E. Temple Street, Los
                                                                  27   Angeles, California 90012, pursuant to the Order (I) Approving the Fourth Amended Disclosure
                                                                  28   Statement; (II) Approving the Voting Procedures and Tabulation Procedures; (III) Setting the Date

                                                                                                                       2
                                                                   Case 2:19-bk-24804-VZ               Doc 499
                                                                                                           522 Filed 04/02/20
                                                                                                                     04/03/20 Entered 04/02/20
                                                                                                                                      04/03/20 20:39:01
                                                                                                                                               01:30:45               Desc
                                                                                                        MainDocument
                                                                                                        Main Document Page
                                                                                                                         Page43of
                                                                                                                               of119
                                                                                                                                  18


                                                                   1   and Time for the Confirmation Hearing and Related Deadlines; (IV) Waiving Certain Local Rules

                                                                   2   and Procedures Related to the Timing and Approval of the Fourth Amended Disclosure Statement

                                                                   3   and Confirmation of the Third Amended Plan; and (V) Granting Related Relief [Docket No. 485]

                                                                   4   (the “Disclosure Statement Order”), which provides, in pertinent part, that if the Debtor has served

                                                                   5   an objection or request for estimation as to a claim by April 2, 2020, such claim shall be temporarily

                                                                   6   disallowed for voting purposes only (and not for purposes of allowance or distribution), except to the

                                                                   7   extent and in the manner as may be set forth in such objection or as ordered by the Court before the

                                                                   8   voting deadline, i.e., April 30, 2020 at 4:00 p.m. (Beijing Time),2 Yueting Jia (the “Debtor” or

                                                                   9   “YT”), debtor and debtor in possession herein, hereby objects to and moves to disallow (the

                                                                  10   “Objection”) the claims (the “Duplicate Claims”) listed below in the column entitled “Duplicate

                                                                  11   Claims to Be Disallowed” filed by the listed claimants (the “Claimants”) on the grounds that the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   Duplicate Claims are identical to those claims listed in the column entitled “Surviving Claims.” The
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Debtor requests that the Court take judicial notice of both the Duplicate Claims to Be Disallowed
                                           ATTORNEYS AT LAW




                                                                  14   and the Surviving Claims, which are annexed as Exhibits 1-27 to the Request for Judicial Notice (the

                                                                  15   “RFJN), filed concurrently herewith.

                                                                  16                                      Duplicate
                                                                                                                                                                    Exhibit No. to
                                                                             Name of Claimant            Claim to be   Surviving Claim        Explanation
                                                                  17                                                                                                   RFJN
                                                                                                         Disallowed
                                                                  18        Beijing        Huaxing
                                                                            Mobile Asset Mgt                   27          20023         Duplicate Claim                  1
                                                                  19        Center
                                                                            Beijing Jiaxin Tengda                                        Creditor, Beijing Jiaxin         2
                                                                  20        Information                                                  Tengda Information
                                                                            Consulting Co., Ltd.                                         Consulting Co., Ltd.,
                                                                  21                                                                     also uses the name
                                                                                                                                         Jiaxindechuang BJ Tech
                                                                  22                                                                     Group Co Ltd. The
                                                                                                                                         Debtor scheduled
                                                                  23                                      220000060                      Beijing Jixain Tengda
                                                                                                          (scheduled       20019         Information Consulting
                                                                  24                                        claim)                       Co., Ltd. in the amount
                                                                                                                                         of $1,458,406.
                                                                  25                                                                     However, the creditor
                                                                                                                                         asserted the same debt
                                                                  26                                                                     using the name
                                                                                                                                         Jiaxindechuang BJ Tech
                                                                  27                                                                     Group Co Ltd. in filed
                                                                                                                                         claim number 20019 in
                                                                  28
                                                                       2
                                                                           Disclosure Statement Order, 6 at ¶ 17(e).

                                                                                                                               3
                                                                   Case 2:19-bk-24804-VZ         Doc 499
                                                                                                     522 Filed 04/02/20
                                                                                                               04/03/20 Entered 04/02/20
                                                                                                                                04/03/20 20:39:01
                                                                                                                                         01:30:45               Desc
                                                                                                  MainDocument
                                                                                                  Main Document Page
                                                                                                                   Page54of
                                                                                                                         of119
                                                                                                                            18


                                                                   1                               Duplicate
                                                                                                                                                              Exhibit No. to
                                                                         Name of Claimant         Claim to be   Surviving Claim         Explanation
                                                                   2                                                                                             RFJN
                                                                                                  Disallowed
                                                                                                                                  the amount of
                                                                   3
                                                                                                                                  $1,975,674.74, and,
                                                                                                                                  consequently, has
                                                                   4
                                                                                                                                  received two separate
                                                                                                                                  ballots to vote a single
                                                                   5
                                                                                                                                  debt in connection with
                                                                                                                                  the Debtor’s Plan. The
                                                                   6
                                                                                                                                  filed proof of claim
                                                                                                                                  should supersede the
                                                                   7
                                                                                                                                  scheduled claim despite
                                                                                                                                  the difference in names.
                                                                   8

                                                                   9    China Soft Growing
                                                                                                      61              19          Duplicate Claim                   3
                                                                        Invest Wuxi Partshp
                                                                  10    Chongqing LeTv
                                                                        Commercial Factoring          21            20015         Duplicate Claim                   4
                                                                  11    LLC
                                                                        Chongqing LeTv
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12    Commercial Factoring          24            20015         Duplicate Claim                   5
                                                                        LLC
                                        LOS ANGELES, CALIFORNIA




                                                                  13    E-Town Intl Holding                                                                         6
                                           ATTORNEYS AT LAW




                                                                                                      16            20017         Duplicate Claim
                                                                        (HK) Co Ltd
                                                                  14    Honghu Da                     6             20008         Duplicate Claim                   7
                                                                        Huizhou Speed                                                                               8
                                                                  15    Secondcurve                 20002           20001         Duplicate Claim
                                                                        Management LP,
                                                                  16    Jiangyin Hailan Invest                                    Creditor, Jiangyin                9
                                                                        Holding Co Ltd.                                           Hailan Invest Holding
                                                                  17                                                              Co. Ltd. filed Claim
                                                                                                                                  20009 in the amount of
                                                                  18                                                              $89,635,814.27,
                                                                                                                                  however, the back-up
                                                                                                    20009             7
                                                                  19                                                              attached to Claim 20009
                                                                                                                                  totals $69,635,814.27,
                                                                  20                                                              which amount is
                                                                                                                                  duplicative of Claim 7.
                                                                  21                                                              Therefore, Claim 20009
                                                                                                                                  should be disallowed.
                                                                  22    Linfen Investment                                         This creditor filed a            10
                                                                        Group Co. Ltd.                                            proof of claim for the
                                                                  23                                                              same debt under a
                                                                                                                                  similar but different
                                                                  24                                                              name (Linfen
                                                                                                                                  Investment Construction
                                                                  25                                                              Development Co. Ltd.)
                                                                                                  220000540           30
                                                                                                                                  and, consequently,
                                                                  26                                                              received ballots for both
                                                                                                                                  scheduled and filed
                                                                  27                                                              claims. The filed proof
                                                                                                                                  of claim should
                                                                  28                                                              supersede the scheduled
                                                                                                                                  claim and, with respect

                                                                                                                          4
                                                                   Case 2:19-bk-24804-VZ        Doc 499
                                                                                                    522 Filed 04/02/20
                                                                                                              04/03/20 Entered 04/02/20
                                                                                                                               04/03/20 20:39:01
                                                                                                                                        01:30:45               Desc
                                                                                                 MainDocument
                                                                                                 Main Document Page
                                                                                                                  Page65of
                                                                                                                        of119
                                                                                                                           18


                                                                   1                              Duplicate
                                                                                                                                                             Exhibit No. to
                                                                         Name of Claimant        Claim to be   Surviving Claim        Explanation
                                                                   2                                                                                            RFJN
                                                                                                 Disallowed
                                                                                                                                 to the Plan, the amount
                                                                   3
                                                                                                                                 to be voted on account
                                                                                                                                 of the scheduled claim
                                                                   4
                                                                                                                                 should be disallowed.
                                                                   5
                                                                        Nanchang OFilm
                                                                   6    Photoelectric Tech Co        38              33              Duplicate Claim              11
                                                                        Ltd.
                                                                   7    O-Film Global (HK)                                           The creditor, in its         12
                                                                        Trading Limited                                            complaint against the
                                                                   8                                                             Debtor, describes it and
                                                                                                                                     Nanchang OFilm
                                                                   9                                                              Photoelectric Tech Co
                                                                                                                                 Ltd. as sister companies
                                                                  10                                                              and co-plaintiffs. The
                                                                                                     34              33
                                                                                                                                  lawsuit asserts a single
                                                                  11                                                             claim of $24,095,428.00
                                                                                                                                    against the Debtor.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                                               Accordingly, multiple
                                                                                                                                   claims asserted in the
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                                  same amount are
                                           ATTORNEYS AT LAW




                                                                                                                                        duplicative.
                                                                  14    O’Film Global (HK)
                                                                                                     37              33          Duplicate Claim                  13
                                                                        Trading Limited
                                                                  15    Pingan Bank Co Ltd                                                                        14
                                                                        Beijing Branch             20041           20036         Duplicate Claim
                                                                  16
                                                                        Shenzhen Yingda                                          This creditor                    15
                                                                  17    Capital Management                                       inadvertently received
                                                                        Co.                                                      ballots both for
                                                                  18                                                             scheduled and filed
                                                                                                                                 claims, so the amount to
                                                                                                 220000860         20034
                                                                  19                                                             be voted on account of
                                                                                                                                 the scheduled claim
                                                                  20                                                             should be disallowed.

                                                                  21
                                                                        Tianjin Jairui Huixin                                                                     16
                                                                                                     42            20027         Duplicate Claim
                                                                  22    Corp. Mgt LLC
                                                                        Tianjin Jairui Huixin                                                                     17
                                                                                                     43            20029         Duplicate Claim
                                                                  23    Corp. Mgt LLC
                                                                        Tianjin Jairui Huixin                                                                     18
                                                                                                     44            20030         Duplicate Claim
                                                                  24    Corp. Mgt LLC
                                                                        Tianjin Jairui Huixin                                                                     19
                                                                                                     45            20031         Duplicate Claim
                                                                  25    Corp. Mgt LLC
                                                                        Tianjin Jairui Huixin                                                                     20
                                                                                                     46            20032         Duplicate Claim
                                                                  26    Corp. Mgt LLC
                                                                        Tianjin Jairui Huixin                                                                     21
                                                                                                     47            20039         Duplicate Claim
                                                                  27    Corp. Mgt LLC
                                                                        Tianjin Yingxin                                                                           22
                                                                                                     28            20020         Duplicate Claim
                                                                  28    Xinheng Investment


                                                                                                                       5
                                                                   Case 2:19-bk-24804-VZ         Doc 499
                                                                                                     522 Filed 04/02/20
                                                                                                               04/03/20 Entered 04/02/20
                                                                                                                                04/03/20 20:39:01
                                                                                                                                         01:30:45               Desc
                                                                                                  MainDocument
                                                                                                  Main Document Page
                                                                                                                   Page76of
                                                                                                                         of119
                                                                                                                            18


                                                                   1                               Duplicate
                                                                                                                                                              Exhibit No. to
                                                                          Name of Claimant        Claim to be   Surviving Claim          Explanation
                                                                   2                                                                                             RFJN
                                                                                                  Disallowed
                                                                         Consulting Co. Ltd.
                                                                   3
                                                                         Weihua Qiu                                                This creditor                    23
                                                                   4                                                               inadvertently received
                                                                                                                                   ballots both for
                                                                   5                              220000960                        scheduled and filed
                                                                                                  (scheduled           12          claims, so the amount to
                                                                   6                                claim)                         be voted on account of
                                                                                                                                   the scheduled claim
                                                                   7                                                               should be disallowed.

                                                                   8     Weihua Qiu                                                                                 24
                                                                                                      39               12          Duplicate claim

                                                                   9     Western Securities                                                                         25
                                                                         Co., Ltd.                    32             20028         Duplicate Claim
                                                                  10
                                                                         Wuxi Leyike                                                                                26
                                                                                                     20025           20007         Duplicate Claim
                                                                  11     Investment Enterprise
                                                                         Xizang Jinmeihua                                          In Chinese, Tibet is             27
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12     Investment Co., Ltd.                                      called Xizang. The
                                                                                                                                   creditor filed its claim
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                               using the name Tibet
                                           ATTORNEYS AT LAW




                                                                                                                                   Jinmeihua Investment
                                                                  14                                                               Co. Ltd. and,
                                                                                                  220001030                        consequently, has
                                                                  15                              (scheduled           29          received two separate
                                                                                                    claim)                         ballots to vote a single
                                                                  16                                                               debt in connection with
                                                                                                                                   the Debtor’s Plan. The
                                                                  17                                                               filed proof of claim
                                                                                                                                   should supersede the
                                                                  18                                                               scheduled claim despite
                                                                                                                                   the difference in names.
                                                                  19

                                                                  20          True and correct copies of the Claims are attached to the Notices of Objection to Claims,

                                                                  21   which have been served on each claimant, attaching their corresponding claim(s).

                                                                  22          PLEASE TAKE FURTHER NOTICE that the Objection has been served upon the

                                                                  23   Claimants and all parties entitled thereto and is based upon the supporting Memorandum of Points

                                                                  24   and Authorities and Declaration of Luetian Sun, the statements, arguments and representations of

                                                                  25   counsel who appear at the hearing regarding the Objection, the files and records in the above-

                                                                  26   captioned case, any evidence properly before the court prior to or at the hearing regarding the

                                                                  27   Objection and all matters of which the court may properly take judicial notice.

                                                                  28


                                                                                                                         6
                                                                   Case 2:19-bk-24804-VZ           Doc 499
                                                                                                       522 Filed 04/02/20
                                                                                                                 04/03/20 Entered 04/02/20
                                                                                                                                  04/03/20 20:39:01
                                                                                                                                           01:30:45                 Desc
                                                                                                    MainDocument
                                                                                                    Main Document Page
                                                                                                                     Page87of
                                                                                                                           of119
                                                                                                                              18


                                                                   1            PLEASE TAKE FURTHER NOTICE that pursuant to Local Bankruptcy Rule 9013-1(f),

                                                                   2   responses to the Objection must be filed with the Court and served upon the Debtor’s counsel at the

                                                                   3   address in the upper left-hand corner of this Objection no later than fourteen (14) days prior to

                                                                   4   the hearing date. Responses must contain a written statement of all reasons why the Objection is

                                                                   5   opposed and must include declarations and copies of all documentary evidence on which the

                                                                   6   responding party intends to rely. Responses must be filed either electronically or at the following

                                                                   7   location:

                                                                   8
                                                                                                           United States Bankruptcy Court
                                                                   9                                         Attention: Clerk’s Office
                                                                                                                255 E. Temple Street
                                                                  10                                          Los Angeles, CA 90012
                                                                  11            IF YOU DO NOT OPPOSE THE OBJECTION YOU DO NOT NEED TO FILE ANY
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   PAPERS, SIGN ANY FURTHER AGREEMENTS OR TAKE ANY FURTHER ACTION.
                                        LOS ANGELES, CALIFORNIA




                                                                  13            PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy Rule 9013-1(f),
                                           ATTORNEYS AT LAW




                                                                  14   the failure to timely file and serve written opposition may be deemed by the Court to be consent to
                                                                  15   the granting of the relief requested in the Objection.
                                                                  16            PLEASE TAKE FURTHER NOTICE that if a response is timely filed and served upon the
                                                                  17   Debtor’s counsel, the Court, in its discretion, may treat the initial hearing as a status conference if it
                                                                  18   determines that the Objection involves disputed factual issues or will require presentation of
                                                                  19   substantial evidence or argument.
                                                                  20            WHEREFORE, the Debtor respectfully requests that the Court enter an order (i) sustaining
                                                                  21   the Objection; (ii) disallowing the Duplicate Claims in their entirety; and (iii) granting the Debtor
                                                                  22   such other and further relief as may appropriate under the circumstances.
                                                                  23
                                                                       Dated:      April 2, 2020                      PACHULSKI STANG ZIEHL & JONES LLP
                                                                  24

                                                                  25                                                  By        /s/ Malhar S. Pagay
                                                                                                                                Richard M. Pachulski
                                                                  26                                                            Jeffrey W. Dulberg
                                                                                                                                Malhar S. Pagay
                                                                  27
                                                                                                                                Counsel for Debtor and Debtor in
                                                                  28                                                            Possession

                                                                                                                            7
                                                                   Case 2:19-bk-24804-VZ            Doc 499
                                                                                                        522 Filed 04/02/20
                                                                                                                  04/03/20 Entered 04/02/20
                                                                                                                                   04/03/20 20:39:01
                                                                                                                                            01:30:45              Desc
                                                                                                     MainDocument
                                                                                                     Main Document Page
                                                                                                                      Page98of
                                                                                                                            of119
                                                                                                                               18


                                                                   1                            MEMORANDUM OF POINTS AND AUTHORITIES

                                                                   2                                                      I.
                                                                   3                                             JURISDICTION
                                                                   4           This Court has jurisdiction over this proceeding pursuant to 28 U.S.C. §§ 157 and 1334.

                                                                   5   Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory predicates for the relief

                                                                   6   sought herein are sections 102, 105 and 502(b) of title 11 of the United States Code, 11 U.S.C. §§

                                                                   7   101, et seq. (the “Bankruptcy Code”), and Rules 3007 and 3018(a) of the Federal Rules of

                                                                   8   Bankruptcy Procedure (the “Bankruptcy Rules”).

                                                                   9                                                     II.
                                                                  10                                             BACKGROUND
                                                                  11   A.      Commencement of the Chapter 11 Case
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12           On October 14, 2019 (the “Petition Date”), the Debtor commenced this case (the “Chapter 11
                                        LOS ANGELES, CALIFORNIA




                                                                  13   Case”) by filing a voluntary petition for relief under chapter 11 of the Bankruptcy Code in the
                                           ATTORNEYS AT LAW




                                                                  14   United States Bankruptcy Court for the District of Delaware (the “Delaware Bankruptcy Court”).

                                                                  15   The Debtor continues in possession of his property and manages his affairs as a debtor in possession

                                                                  16   pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

                                                                  17           On October 25, 2019, the U.S. Trustee appointed the Official Committee of Unsecured

                                                                  18   Creditors pursuant to section 1102(a)(1) of the Bankruptcy Code (the “Committee”) [Docket No.

                                                                  19   45]. The Committee consists of the following members: (a) Ping An Bank., Ltd. Beijing Branch; (b)

                                                                  20   China Minsheng Trust Co., Ltd; (c) Shanghai Leyu Chuangye Investment Management Center LP;

                                                                  21   (d) Jiangyin Hailan Investment Holding Co., Ltd; and (e) Shanghai Qichengyueming Investment

                                                                  22   Partnership Enterprise.

                                                                  23           On November 13, 2019, the Court entered an order setting January 24, 2020, as the general

                                                                  24   deadline (the “Bar Date”) for the filing of proofs of claim or proofs of interest against the Debtor’s

                                                                  25   estate. In accordance with the Court’s Order establishing the Bar Date, notice of the Bar Date was

                                                                  26   given by mail to the Debtor’s creditors and interest holders.

                                                                  27           On December 18, 2019, Judge Karen B. Owens of the Delaware Bankruptcy Court

                                                                  28   transferred the Chapter 11 Case to this Court.


                                                                       DOCS_LA:328634.6 46353/002                         1
                                                                   Case 2:19-bk-24804-VZ            Doc 499
                                                                                                        522 Filed 04/02/20
                                                                                                                  04/03/20 Entered 04/02/20
                                                                                                                                    04/03/20 20:39:01
                                                                                                                                             01:30:45             Desc
                                                                                                     MainDocument
                                                                                                    Main  Document Page
                                                                                                                      Page10
                                                                                                                           9 of 18
                                                                                                                                119


                                                                   1   B.      Approval of the Debtor’s Disclosure Statement

                                                                   2           On March 20, 2020, the Court entered the Disclosure Statement Order, pursuant to which the

                                                                   3   Court approved the Debtor’s Fourth Amended Disclosure Statement with Respect to Debtor’s Third

                                                                   4   Amended Plan of Reorganization Under Chapter 11 of the Bankruptcy Code [Docket No. 465] in

                                                                   5   respect of the Debtor’s Third Amended Plan of Reorganization Under Chapter 11 of the Bankruptcy

                                                                   6   Code [Docket No. 464] (the “Plan”), and granted other relief.

                                                                   7           The Disclosure Statement Order provides, in pertinent part, that if the Debtor has served an

                                                                   8   objection or request for estimation as to a claim by April 2, 2020, such claim shall be temporarily

                                                                   9   disallowed for voting purposes only and not for purposes of allowance or distribution, except to the

                                                                  10   extent and in the manner as may be set forth in such objection, or as ordered by the Court before the

                                                                  11   voting deadline, i.e., April 30, 2020 at 4:00 p.m. (Beijing Time). Disclosure Statement Order, 6 at
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   ¶ 17(e).
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                      III.
                                           ATTORNEYS AT LAW




                                                                  14                                                 ARGUMENT
                                                                  15   A.      Procedural Requirements for Objections to Claims
                                                                  16           Bankruptcy Rule 3007 governs the procedure for objections to claims. It provides as

                                                                  17   follows: “An objection to an allowance of a claim shall be in writing and filed. A copy of the

                                                                  18   objection with notice of the hearing thereon shall be mailed or otherwise delivered to the claimant

                                                                  19   . . . at least thirty days prior to the hearing.” Fed. R. Bankr. P. 3007.

                                                                  20           Pursuant to Bankruptcy Rule 3007, a copy of the Objection will be mailed to Claimants at the

                                                                  21   addresses provided by Claimants in the Claims, and, where available and if different from the

                                                                  22   address provided on the proof of claim, on each Claimant’s address registered with the National

                                                                  23   Enterprise Credit Information Publicity System (http://www.gsxt.gov.cn/index.html), a government-

                                                                  24   run, national, enterprise credit inquiry system in the People’s Republic of China, at least thirty days

                                                                  25   prior to the hearing date for consideration of the Objection. Accordingly, by the time of the hearing

                                                                  26   hereon, the Debtor will have complied with Bankruptcy Rule 3007.

                                                                  27

                                                                  28


                                                                       DOCS_LA:328634.6 46353/002                           2
                                                                   Case 2:19-bk-24804-VZ            Doc 499
                                                                                                        522 Filed 04/02/20
                                                                                                                  04/03/20 Entered 04/02/20
                                                                                                                                   04/03/20 20:39:01
                                                                                                                                            01:30:45                Desc
                                                                                                     MainDocument
                                                                                                    Main Document PagePage11
                                                                                                                           10of
                                                                                                                             of119
                                                                                                                                18


                                                                   1
                                                                       B.      The Court Must Determine the Allowance of a Claim Subject to Objection
                                                                   2
                                                                               With certain exceptions, section 502(b) of the Bankruptcy Code requires, in relevant part,
                                                                   3
                                                                       that if a party in interest objects to a claim, “the Court, after notice and a hearing, shall determine the
                                                                   4
                                                                       amount of such claim in lawful currency of the United States as of the date of the filing of the
                                                                   5
                                                                       petition, and shall allow such claim in such amount, except to the extent that -- (1) such claim is
                                                                   6
                                                                       unenforceable against the debtor and property of the debtor, under any agreement or applicable law
                                                                   7
                                                                       for a reason other than because such claim is contingent or unmatured ….”
                                                                   8
                                                                       C.      Burden of Proof
                                                                   9
                                                                               All allegations set forth in a properly filed proof of claim are taken as true and, if the
                                                                  10
                                                                       allegations set forth all facts necessary to establish a claim and are not self-contradictory, the proof
                                                                  11
                                                                       of claim constitutes prima facie evidence of the validity and amount of the claim. 11 U.S.C.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                                                       § 502(a); Fed. R. Bankr. P. 3001(f). However, a claimant must attach copies of writings upon which
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                       claims are based in order to carry its burden of establishing a prima facie case against the debtor.
                                                                  14
                                                                       Hardin v. Gianni (In re King Investments Inc.), 219 B.R. 848, 858 (B.A.P. 9th Cir. 1998). Further, a
                                                                  15
                                                                       claim should not be allowed if that claim is unenforceable against the debtor and property of the
                                                                  16
                                                                       debtor, under any agreement or applicable law. 11 U.S.C. § 502(b)(1).
                                                                  17
                                                                               Once the objector raises “facts tending to defeat the claim by probative force equal to that of
                                                                  18
                                                                       the allegations of the proofs of claim themselves,” Wright v. Holm (In re Holm), 931 F.2d 620, 623
                                                                  19
                                                                       (9th Cir. 1991), then “the burden reverts to the claimant to prove the validity of the claim by a
                                                                  20
                                                                       preponderance of the evidence.” Ashford v. Consolidated Pioneer Mortgage (In re Consolidated
                                                                  21
                                                                       Pioneer Mortgage), 178 B.R. 222, 226 (B.A.P. 9th Cir. 1995), aff’d, 91 F.3d 151 (9th Cir. 1996).
                                                                  22
                                                                       “[T]he ultimate burden of persuasion is always on the claimant.” Holm, 931 F.2d at 623. In
                                                                  23
                                                                       considering an objection to a claim, a bankruptcy court may take judicial notice of the underlying
                                                                  24
                                                                       records in a bankruptcy case. O’Rourke v. Seaboard Surety Co., (In re ER Fergert, Inc.), 887 F.2d
                                                                  25
                                                                       955, 957-958 (9th Cir. 1998).
                                                                  26
                                                                       D.      Disallowance for Plan Voting Purposes
                                                                  27
                                                                               Courts recognize that Bankruptcy Rule 3018(a) permits a party in interest to seek to disallow
                                                                  28
                                                                       a claim for voting purposes. Ultimately, the determination of whether to temporarily allow a claim

                                                                       DOCS_LA:328634.6 46353/002                           3
                                                                   Case 2:19-bk-24804-VZ             Doc 499
                                                                                                         522 Filed 04/02/20
                                                                                                                   04/03/20 Entered 04/02/20
                                                                                                                                    04/03/20 20:39:01
                                                                                                                                             01:30:45              Desc
                                                                                                      MainDocument
                                                                                                     Main Document PagePage12
                                                                                                                            11of
                                                                                                                              of119
                                                                                                                                 18


                                                                   1   for voting purposes lies within the discretion of the bankruptcy court. See Armstrong v. Rushton (In

                                                                   2   re Armstrong), 294 B.R. 344, 354 (B.A.P. 10th Cir. 2003) (“There is no guidance in the Bankruptcy

                                                                   3   Code to courts as to determine whether to permit the temporary allowance of a claim; it is left to the

                                                                   4   court’s discretion.”). Indeed, courts have broad authority to determine whether to allow or disallow

                                                                   5   a claim for purposes of voting under Bankruptcy Rule 3018(a). See, e.g., In re Mangia Pizza Invs.,

                                                                   6   L.P., 480 B.R. 669, 679 (Banker. W.D. Tex. 2012); In re Zolner, 174 B.R. 629, 633 (Bankr. N.D. Ill.

                                                                   7   1994) (noting that a court must exercise its discretion to allow or disallow a claim under Bankruptcy

                                                                   8   Rule 3018(a) based on reasoned analysis); In re Goldstein, 114 B.R. 430, 433 (Bankr. E.D. Pa.

                                                                   9   1990); Collier on Bankr. ¶ 9-3018[5] (16th ed. rev. 2012) (“The court, however, regardless of the

                                                                  10   circumstances, has the discretion to allow or disallow all or part of the claim for voting purposes.”).

                                                                  11            In some cases noted in the chart below, the Debtor has been advised that a Claimant
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12   inadvertently has been provided with multiple ballots to vote on the Debtor’s Plan on account of a
                                        LOS ANGELES, CALIFORNIA




                                                                  13   single debt. Where that has occurred, the Debtor has requested that the Court disallow one of those
                                           ATTORNEYS AT LAW




                                                                  14   Duplicate Claims for voting purposes.

                                                                  15   E.       The Objection and Request for Relief

                                                                  16            In most instances, the Duplicate Claim and the relevant Surviving Claim are the exact same

                                                                  17   claim in the same amount filed by the Claimant using the same name, and therefore the Duplicate

                                                                  18   Claim can be disallowed readily. The chart below provides further explanation for the request for

                                                                  19   disallowance where the claims may not be exact duplicates of one another, but fall within the

                                                                  20   Duplicate Claims category that is the subject of this Objection. For example, slight variations in the

                                                                  21   name or entity utilized by a Claimant to assert a debt against the Debtor or issues of translation from

                                                                  22   Chinese to English have required a more careful review to determine that two claims are, in fact, the

                                                                  23   same.

                                                                  24                                   Duplicate
                                                                                                                                                                 Exhibit No. to
                                                                            Name of Claimant          Claim to be   Surviving Claim         Explanation
                                                                  25                                                                                                RFJN
                                                                                                      Disallowed
                                                                  26        Beijing        Huaxing
                                                                            Mobile Asset Mgt              27            20023         Duplicate Claim                  1
                                                                  27        Center
                                                                            Beijing Jiaxin Tengda     220000060                       Creditor, Beijing Jiaxin         2
                                                                  28        Information               (scheduled        20019         Tengda Information
                                                                            Consulting Co., Ltd.        claim)                        Consulting Co., Ltd.,

                                                                       DOCS_LA:328634.6 46353/002                           4
                                                                   Case 2:19-bk-24804-VZ            Doc 499
                                                                                                        522 Filed 04/02/20
                                                                                                                  04/03/20 Entered 04/02/20
                                                                                                                                   04/03/20 20:39:01
                                                                                                                                            01:30:45              Desc
                                                                                                     MainDocument
                                                                                                    Main Document PagePage13
                                                                                                                           12of
                                                                                                                             of119
                                                                                                                                18


                                                                   1                                  Duplicate
                                                                                                                                                                Exhibit No. to
                                                                           Name of Claimant          Claim to be   Surviving Claim        Explanation
                                                                   2                                                                                               RFJN
                                                                                                     Disallowed
                                                                                                                                     also uses the name
                                                                   3
                                                                                                                                     Jiaxindechuang BJ Tech
                                                                                                                                     Group Co Ltd. The
                                                                   4
                                                                                                                                     Debtor scheduled
                                                                                                                                     Beijing Jixain Tengda
                                                                   5
                                                                                                                                     Information Consulting
                                                                                                                                     Co., Ltd. in the amount
                                                                   6
                                                                                                                                     of $1,458,406.
                                                                                                                                     However, the creditor
                                                                   7
                                                                                                                                     asserted the same debt
                                                                                                                                     using the name
                                                                   8
                                                                                                                                     Jiaxindechuang BJ Tech
                                                                                                                                     Group Co Ltd. in filed
                                                                   9
                                                                                                                                     claim number 20019 in
                                                                                                                                     the amount of
                                                                  10
                                                                                                                                     $1,975,674.74, and,
                                                                                                                                     consequently, has
                                                                  11
                                                                                                                                     received two separate
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                                                     ballots to vote a single
                                                                  12
                                                                                                                                     debt in connection with
                                        LOS ANGELES, CALIFORNIA




                                                                                                                                     the Debtor’s Plan. The
                                                                  13
                                           ATTORNEYS AT LAW




                                                                                                                                     filed proof of claim
                                                                                                                                     should supersede the
                                                                  14
                                                                                                                                     scheduled claim despite
                                                                                                                                     the difference in names.
                                                                  15

                                                                  16      China Soft Growing
                                                                                                         61              19          Duplicate Claim                  3
                                                                          Invest Wuxi Partshp
                                                                  17      Chongqing LeTv
                                                                          Commercial Factoring           21            20015         Duplicate Claim                  4
                                                                  18      LLC
                                                                          Chongqing LeTv
                                                                  19      Commercial Factoring           24            20015         Duplicate Claim                  5
                                                                          LLC
                                                                  20      E-Town Intl Holding                                                                         6
                                                                                                         16            20017         Duplicate Claim
                                                                          (HK) Co Ltd
                                                                  21      Honghu Da                      6             20008         Duplicate Claim                  7
                                                                          Huizhou Speed                                                                               8
                                                                  22      Secondcurve                  20002           20001         Duplicate Claim
                                                                          Management LP,
                                                                  23      Jiangyin Hailan Invest                                     Creditor, Jiangyin               9
                                                                          Holding Co Ltd.                                            Hailan Invest Holding
                                                                  24                                                                 Co. Ltd. filed Claim
                                                                                                                                     20009 in the amount of
                                                                  25                                                                 $89,635,814.27,
                                                                                                                                     however, the back-up
                                                                                                       20009             7
                                                                  26                                                                 attached to Claim 20009
                                                                                                                                     totals $69,635,814.27,
                                                                  27                                                                 which amount is
                                                                                                                                     duplicative of Claim 7.
                                                                  28                                                                 Therefore, Claim 20009
                                                                                                                                     should be disallowed.

                                                                       DOCS_LA:328634.6 46353/002                            5
                                                                   Case 2:19-bk-24804-VZ            Doc 499
                                                                                                        522 Filed 04/02/20
                                                                                                                  04/03/20 Entered 04/02/20
                                                                                                                                   04/03/20 20:39:01
                                                                                                                                            01:30:45               Desc
                                                                                                     MainDocument
                                                                                                    Main Document PagePage14
                                                                                                                           13of
                                                                                                                             of119
                                                                                                                                18


                                                                   1                                  Duplicate
                                                                                                                                                                 Exhibit No. to
                                                                           Name of Claimant          Claim to be   Surviving Claim         Explanation
                                                                   2                                                                                                RFJN
                                                                                                     Disallowed
                                                                          Linfen Investment                                          This creditor filed a            10
                                                                   3
                                                                          Group Co. Ltd.                                             proof of claim for the
                                                                                                                                     same debt under a
                                                                   4
                                                                                                                                     similar but different
                                                                                                                                     name (Linfen
                                                                   5
                                                                                                                                     Investment Construction
                                                                                                                                     Development Co. Ltd.)
                                                                   6
                                                                                                                                     and, consequently,
                                                                                                                                     received ballots for both
                                                                   7
                                                                                                     220000540           30          scheduled and filed
                                                                                                                                     claims. The filed proof
                                                                   8
                                                                                                                                     of claim should
                                                                                                                                     supersede the scheduled
                                                                   9
                                                                                                                                     claim and, with respect
                                                                                                                                     to the Plan, the amount
                                                                  10
                                                                                                                                     to be voted on account
                                                                                                                                     of the scheduled claim
                                                                  11
                                                                                                                                     should be disallowed.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                                                          Nanchang OFilm
                                        LOS ANGELES, CALIFORNIA




                                                                  13      Photoelectric Tech Co          38              33              Duplicate Claim              11
                                           ATTORNEYS AT LAW




                                                                          Ltd.
                                                                  14      O-Film Global (HK)                                             The creditor, in its         12
                                                                          Trading Limited                                              complaint against the
                                                                  15                                                                 Debtor, describes it and
                                                                                                                                         Nanchang OFilm
                                                                  16                                                                  Photoelectric Tech Co
                                                                                                                                     Ltd. as sister companies
                                                                  17                                                                  and co-plaintiffs. The
                                                                                                         34              33
                                                                                                                                      lawsuit asserts a single
                                                                  18                                                                 claim of $24,095,428.00
                                                                                                                                        against the Debtor.
                                                                  19                                                                   Accordingly, multiple
                                                                                                                                       claims asserted in the
                                                                  20                                                                      same amount are
                                                                                                                                            duplicative.
                                                                  21      O’Film Global (HK)
                                                                                                         37              33          Duplicate Claim                  13
                                                                          Trading Limited
                                                                  22      Pingan Bank Co Ltd                                                                          14
                                                                          Beijing Branch               20041           20036         Duplicate Claim
                                                                  23
                                                                          Shenzhen Yingda                                            This creditor                    15
                                                                  24      Capital Management                                         inadvertently received
                                                                          Co.                                                        ballots both for
                                                                  25                                                                 scheduled and filed
                                                                                                                                     claims, so the amount to
                                                                                                     220000860         20034
                                                                  26                                                                 be voted on account of
                                                                                                                                     the scheduled claim
                                                                  27                                                                 should be disallowed.

                                                                  28
                                                                          Tianjin Jairui Huixin          42            20027         Duplicate Claim                  16

                                                                       DOCS_LA:328634.6 46353/002                          6
                                                                   Case 2:19-bk-24804-VZ            Doc 499
                                                                                                        522 Filed 04/02/20
                                                                                                                  04/03/20 Entered 04/02/20
                                                                                                                                   04/03/20 20:39:01
                                                                                                                                            01:30:45              Desc
                                                                                                     MainDocument
                                                                                                    Main Document PagePage15
                                                                                                                           14of
                                                                                                                             of119
                                                                                                                                18


                                                                   1                                  Duplicate
                                                                                                                                                                Exhibit No. to
                                                                           Name of Claimant          Claim to be   Surviving Claim        Explanation
                                                                   2                                                                                               RFJN
                                                                                                     Disallowed
                                                                          Corp. Mgt LLC
                                                                   3
                                                                          Tianjin Jairui Huixin                                                                      17
                                                                                                         43            20029         Duplicate Claim
                                                                   4      Corp. Mgt LLC
                                                                          Tianjin Jairui Huixin                                                                      18
                                                                                                         44            20030         Duplicate Claim
                                                                   5      Corp. Mgt LLC
                                                                          Tianjin Jairui Huixin                                                                      19
                                                                                                         45            20031         Duplicate Claim
                                                                   6      Corp. Mgt LLC
                                                                          Tianjin Jairui Huixin                                                                      20
                                                                                                         46            20032         Duplicate Claim
                                                                   7      Corp. Mgt LLC
                                                                          Tianjin Jairui Huixin                                                                      21
                                                                                                         47            20039         Duplicate Claim
                                                                   8      Corp. Mgt LLC
                                                                          Tianjin Yingxin                                                                            22
                                                                   9      Xinheng Investment             28            20020         Duplicate Claim
                                                                          Consulting Co. Ltd.
                                                                  10      Weihua Qiu                                                 This creditor                   23
                                                                                                                                     inadvertently received
                                                                  11                                                                 ballots both for
                                                                                                     220000960                       scheduled and filed
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                 (scheduled          12          claims, so the amount to
                                                                                                       claim)                        be voted on account of
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                                 the scheduled claim
                                           ATTORNEYS AT LAW




                                                                                                                                     should be disallowed.
                                                                  14
                                                                          Weihua Qiu                                                                                 24
                                                                                                         39              12          Duplicate claim
                                                                  15
                                                                          Western Securities                                                                         25
                                                                  16      Co., Ltd.                      32            20028         Duplicate Claim

                                                                  17      Wuxi Leyike
                                                                                                       20025           20007         Duplicate Claim
                                                                                                                                                                     26
                                                                          Investment Enterprise
                                                                  18      Xizang Jinmeihua                                           In Chinese, Tibet is            27
                                                                          Investment Co., Ltd.                                       called Xizang. The
                                                                  19                                                                 creditor filed its claim
                                                                                                                                     using the name Tibet
                                                                  20                                                                 Jinmeihua Investment
                                                                                                                                     Co. Ltd. and,
                                                                  21                                 220001030                       consequently, has
                                                                                                     (scheduled          29          received two separate
                                                                  22                                   claim)                        ballots to vote a single
                                                                                                                                     debt in connection with
                                                                  23                                                                 the Debtor’s Plan. The
                                                                                                                                     filed proof of claim
                                                                  24                                                                 should supersede the
                                                                                                                                     scheduled claim despite
                                                                  25                                                                 the difference in names.

                                                                  26

                                                                  27           By this Objection, the Debtor simply seeks to have disallowed the Duplicate Claims leaving

                                                                  28   the Surviving Claims unaffected by this Objection.


                                                                       DOCS_LA:328634.6 46353/002                          7
                                                                   Case 2:19-bk-24804-VZ            Doc 499
                                                                                                        522 Filed 04/02/20
                                                                                                                  04/03/20 Entered 04/02/20
                                                                                                                                   04/03/20 20:39:01
                                                                                                                                            01:30:45               Desc
                                                                                                     MainDocument
                                                                                                    Main Document PagePage16
                                                                                                                           15of
                                                                                                                             of119
                                                                                                                                18


                                                                   1                                                     IV.

                                                                   2                                 GENERAL RESERVATION OF RIGHTS

                                                                   3            The Debtor expressly reserves the right to amend, modify or supplement this Objection, and

                                                                   4   to file additional, other, or further objections to any proofs of claim filed in this Chapter 11 Case,

                                                                   5   including, without limitation, objections as to the amounts asserted therein, or any other claims (filed

                                                                   6   or not) against the Debtor, regardless of whether such claims are subject to this Objection. Should

                                                                   7   one or more of the grounds of objection stated in this Objection be denied, the Debtor reserves his

                                                                   8   rights to object on other stated grounds or on any other grounds he discovers during the pendency of

                                                                   9   this Chapter 11 Case. In addition, the Debtor reserves the right to file counterclaims against the

                                                                  10   holders of any such claims.

                                                                  11                                                      V.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                                   NOTICE
                                        LOS ANGELES, CALIFORNIA




                                                                  13            The Debtor will serve copies of this Objection on: (a) the Claimants, (b) the Office of the
                                           ATTORNEYS AT LAW




                                                                  14   United States Trustee, (c) counsel to the Committee, and (d) all parties who have requested notices

                                                                  15   in this Chapter 11 Case pursuant to Bankruptcy Rule 2002.

                                                                  16                                                     VI.

                                                                  17                                               CONCLUSION

                                                                  18            WHEREFORE, the Debtor respectfully requests that the Court enter an order granting the

                                                                  19   relief requested herein and granting the Debtor such other and further relief as is just and proper.

                                                                  20   Dated:               2020
                                                                                    April __,                         PACHULSKI STANG ZIEHL & JONES LLP

                                                                  21

                                                                  22                                                  /s/ Malhar S. Pagay
                                                                                                                      Richard M. Pachulski
                                                                  23                                                  Jeffrey W. Dulberg
                                                                                                                      Malhar S. Pagay
                                                                  24
                                                                                                                      Attorneys for Debtor and Debtor in Possession
                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                       DOCS_LA:328634.6 46353/002                          8
                                                                  Case 2:19-bk-24804-VZ                 Doc 499
                                                                                                            522 Filed 04/02/20
                                                                                                                      04/03/20 Entered 04/02/20
                                                                                                                                       04/03/20 20:39:01
                                                                                                                                                01:30:45                  Desc
                                                                                                         MainDocument
                                                                                                        Main Document PagePage17
                                                                                                                               16of
                                                                                                                                 of119
                                                                                                                                    18


                                                                                                           #%! !&% $& 

                                                                              "H8G<4A)HA786?4E84F9B??BJF

                                                                                           4@BA8B985GBESF47I<FBEFJ;B4FF<FGG;885GBEJ<G;I4E<BHF9<A4A6<4?4A7

                                                                     5HF<A8FF@4GG8EF4?FB;4I8F8EI874F4E474LHGHE8A6SFQRAI8FGBE(8?4G<BAF

                                                                     BBE7<A4GBEF<A68 4AH4EL            &E<BEGB=B<A<A:E868<I874546;8?BESF78:E88<A6<I<?

                                                                     8A:<A88E<A:9EB@8<=<A:+A<I8EF<GLSF)6;BB?B9<I<?A:<A88E<A:4A7E6;<G86GHE84A74#4FG8EB9

                                                                     HF<A8FF7@<A<FGE4G<BA78:E889EB@G;8+A<I8EF<GLB94?<9BEA<44G(<I8EF<78

                                                                                          4@<AE8:H?4E6B@@HA<64G<BAJ<G;G;885GBESFCEB98FF<BA4?F<A6?H7<A:?8:4?

                                                                     6BHAF8?

                                                                                           FH5@<GG;<F86?4E4G<BAG;8Q86?4E4G<BAR<AFHCCBEGB9G;885GBESF*+&20

                                                                      '" 1&,+#,/+/!"/ &0)),4&+$ 2-)& 1" )&*0G;8Q%5=86G<BAR
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                          9J8E864??87GBG8FG<9L4F4J<GA8FF<AG;<F@4GG8E6BH?74A7JBH?76B@C8G8AG?L
                                        LOS ANGELES, CALIFORNIA




                                                                      G8FG<9LGB846;B9G;8946GFF8G9BEG;;8E8<A
                                           ATTORNEYS AT LAW




                                                                                         GG;87<E86G<BAB9G;885GBE;4I8E8I<8J874A74A4?LM87G;8?4<@FG;4G4E8G;8

                                                                     FH5=86GB9G;8%5=86G<BA4A7;4I87<F6HFF87@L9<A7<A:FJ<G;5BG;G;885GBE4A7;<F?8:4?6BHAF8?

                                                                     4F87BA@L4A4?LF<F;4I878G8E@<A87G;4GG;8HC?<64G8?4<@4E87HC?<64G<I8B9BG;8E6?4<@F

                                                                     4A7F;BH?7G;8E89BE8587<F4??BJ87<AG;8<E8AG<E8GL

                                                                                         ?FB<ABE78EGB946<?<G4G8ABG<684A7F8EI<68B9G;8%5=86G<BAE8F84E6;87846;

                                                                     ?4<@4AGSF477E8FFE8:<FG8E87J<G;G;8$4G<BA4?AG8ECE<F8E87<GA9BE@4G<BA&H5?<6<GL)LFG8@

                                                                      ;GGC JJJ:FKG:BI6A <A78K;G@?4:BI8EA@8AGEHAA4G<BA4?8AG8ECE<F86E87<G<ADH<ELFLFG8@<A

                                                                      G;8&8BC?8SF(8CH5?<6B9;<A4
                                                                              786?4E8HA78EC8A4?GLB9C8E=HELHA78EG;8?4JFB9G;8+A<G87)G4G8FB9@8E<64G;4GG;8
                                                                   
                                                                       9BE8:B<A:<FGEH84A76BEE86G
                                                                   
                                                                                                2nd
                                                                               K86HG87BAG;<F333374LB9CE<?                  Los Angeles
                                                                                                                                4G3333333333333334?<9BEA<4
                                                                  

                                                                  

                                                                  
                                                                                                                                      3333333333333333333333333333
                                                                                                                                      33333333333333333333
                                                                  
                                                                                                                                      "H8G<4A)HA
                                                                                                                                      "H8G<4A )HA 
                                                                  


                                                                       %)3"                                        
            Case 2:19-bk-24804-VZ                 Doc 499
                                                      522 Filed 04/02/20
                                                                04/03/20 Entered 04/02/20
                                                                                 04/03/20 20:39:01
                                                                                          01:30:45                                       Desc
                                                   MainDocument
                                                  Main Document PagePage18
                                                                         17of
                                                                           of119
                                                                              18

                                         PROOF OF SERVICE OF DOCUMENT
 I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                           10100 Santa Monica Boulevard, 13th Floor, Los Angeles, CA 90067

 A true and correct copy of the foregoing document entitled (specify): DEBTOR’S NOTICE OF OMNIBUS
 OBJECTION AND OMNIBUS OBJECTION FOR AN ORDER DISALLOWING DUPLICATE
 CLAIMS; MEMORANDUM OF POINTS AND AUTHORITIES AND DECLARATION OF LUETIAN
 SUN IN SUPPORT THEREOF will be served or was served (a) on the judge in chambers in the form and manner
 required by LBR 5005-2(d); and (b) in the manner stated below:

 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
 Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
 April 2, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
 following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                          Service information continued on attached page

 2. SERVED BY UNITED STATES MAIL:
 On (date) April 2, 2020, I served the following persons and/or entities at the last known addresses in this bankruptcy case
 or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
 class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
 will be completed no later than 24 hours after the document is filed.

 United States Bankruptcy Court
 Central District of California
 Attn: Hon. Vincent Zurzolo
 Edward R. Roybal Federal Bldg./Courthouse
 255 East Temple Street, Suite 1360
 Los Angeles, CA 90012
                                                                                          Service information continued on attached page

 3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method for
 each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) ___________, I served the
 following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to such
 service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
 personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.


                                                                                          Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

 April 2, 2020      Nancy H. Brown                                                            /s/ Nancy H. Brown
 Date                      Printed Name                                                       Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                                         F 9013-3.1.PROOF.SERVICE
DOCS_LA:328782.1 46353/002
        Case 2:19-bk-24804-VZ                Doc 499
                                                 522 Filed 04/02/20
                                                           04/03/20 Entered 04/02/20
                                                                            04/03/20 20:39:01
                                                                                     01:30:45                                       Desc
                                              MainDocument
                                             Main Document PagePage19
                                                                    18of
                                                                      of119
                                                                         18


SERVICE INFORMATION FOR CASE NO. 2:19-bk-24804-VZ
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

    x    Tanya Behnam tbehnam@polsinelli.com, tanyabehnam@gmail.com
    x    Jerrold L Bregman ecf@bg.law, jbregman@bg.law
    x    Jeffrey W Dulberg jdulberg@pszjlaw.com
    x    Lei Lei Wang Ekvall lekvall@swelawfirm.com,
         lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
    x    Stephen D Finestone sfinestone@fhlawllp.com
    x    Richard H Golubow rgolubow@wghlawyers.com,
         pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
    x    Alexandra N Krasovec krasovec.alexandra@dorsey.com, claridge.vanessa@dorsey.com
    x    Ben H Logan blogan@omm.com
    x    Robert S Marticello Rmarticello@swelawfirm.com,
         gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
    x    David W. Meadows david@davidwmeadowslaw.com
    x    John A Moe john.moe@dentons.com, glenda.spratt@dentons.com
    x    Kelly L Morrison kelly.l.morrison@usdoj.gov
    x    Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
    x    Christopher E Prince cprince@lesnickprince.com, jmack@lesnickprince.com;cprince@ecf.courtdrive.com
    x    Victor A Sahn vsahn@sulmeyerlaw.com,
         pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;cblair@ecf
         .inforuptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
    x    Randye B Soref rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
    x    Benjamin Taylor btaylor@taylorlawfirmpc.com
    x    United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
    x    Felix T Woo fwoo@ftwlawgroup.com, admin@ftwlawgroup.com
    x    Claire K Wu ckwu@sulmeyerlaw.com,
         mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com
    x    Emily Young pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
    x    David B Zolkin dzolkin@ztlegal.com, maraki@ztlegal.com,sfritz@ztlegal.com




    This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012                                                                            F 9013-3.1.PROOF.SERVICE
DOCS_LA:328782.1 46353/002
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 20 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 21 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 22 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 23 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 24 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 25 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 26 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 27 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 28 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 29 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 30 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 31 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 32 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 33 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 34 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 35 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 36 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 37 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 38 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 39 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 40 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 41 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 42 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 43 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 44 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 45 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 46 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 47 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 48 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 49 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 50 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 51 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 52 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 53 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 54 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 55 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 56 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 57 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 58 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 59 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 60 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 61 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 62 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 63 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 64 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 65 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 66 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 67 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 68 of 119
                Case 2:19-bk-24804-VZ                     Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45                                            Desc
                                                          Main Document    Page 69 of 119
United States Bankruptcy Court for the Central District Of California - Los Angeles Division

                                                                                                     For Court Use Only
 Name of Debtor: Yueting Jia                                                                         Claim Number:        0000020031

 Case Number:          19-24804                                                                      File Date:           01/21/2020 19:59:51



Proof of Claim (Official Form 410)
 Read the instructions before filling out this form. This form is for making a claim for payment in a bankruptcy case. With the exception of 503(b)(9),
 do not use this form to make a request for payment of an administrative expense. Make such a request according to 11 U.S.C. § 503.
 Filers must leave out or redact information that is entitled to privacy on this form or on any attached documents. Attach redacted copies of any
 documents that support the claim, such as promissory notes, purchase orders, invoices, itemized statements of running accounts, contracts, judgments,
 mortgages, and security agreements. Do not send original documents; they may be destroyed after scanning. If the documents are not available,
 explain in an attachment.
 A person who files a fraudulent claim could be fined up to $500,000, imprisoned for up to 5 years, or both. 18 U.S.C. §§ 152, 157, and 3571.
 Fill in all the information about the claim as of the date the case was filed. That date is on the notice of bankruptcy (Form 309) that you received.



                                                                                                                                                              04/19




Part 1:      Identify the Claim

1. Who is the current creditor?                                                 Tianjin Jiarui Huixin CORP MGT LLC
Name of the current creditor (the person or entity to be paid for this claim): _______________________________________________________________________

Other names the creditor used with the debtor: _______________________________________________________________________________________________


2.      Has this claim been acquired from someone else?    □✔ No □ Yes.      From whom? ___________________________________________________________



3.      Where should notices and payments to the creditor be sent? Federal Rule of Bankruptcy Procedure (FRBP) 2002(g)
Where should notices to the creditor be sent?                                     Where should payments to the creditor be sent? (if different)

Name          Tianjin Jiarui Huixin CORP MGT LLC
             ________________________________________________________              Name        ________________________________________________________

Address        bldg 4, No.1 Embassy
              _______________________________________________________              Address     _______________________________________________________
               No.8, Dongzhimen North St.
              _______________________________________________________                          _______________________________________________________
               Dongcheng District
              _______________________________________________________                          _______________________________________________________
              Beijing
City          _______________________________________________________              City        _______________________________________________________
                                                    100007
State         ______________________      ZIP Code _______________________         State       ______________________        ZIP Code _______________________
                            China
Country (if International): __________________________________________             Country (if International): __________________________________________
              0086-13752770634
Phone:       _______________________________________________________               Phone:     _______________________________________________________
              xiaochenhua@sunac.com.cn
Email:       _______________________________________________________               Email:     _______________________________________________________


4. Does this claim amend one already filed?                                        5. Do you know if anyone else has filed a proof of claim for this claim?
□✔ No                                                                              □✔ No
□ Yes.                                                                             □ Yes.
     Claim number on court claims register (if known) _____________________           Who made the earlier filing?

     Filed on ______________________________________________________                  _____________________________________________________________
                               MM / DD / YYYY

                                                                               Page 1 of 3
Part 2:       Case
            Give       2:19-bk-24804-VZ
                 Information                        Doc
                             About the Claim as of the    522
                                                       Date        Filed
                                                            the Case      04/03/20
                                                                     Was Filed                       Entered 04/03/20 01:30:45                              Desc
 6. Do you have any number you use to
                                                           Main Document                     Page 70  of 119
                                                                                                   8. What is the basis of the claim?
                                                7. How much is the claim?
    identify the debtor?                           84,833,232.00             unliquidated
                                                $_______________________________________
□
✔ No
                                                                                                       Examples: Goods sold, money loaned, lease, services performed,
                                                                                                       personal injury or wrongful death, or credit card. Attach redacted
□ Yes.                                          Does this amount include interest or other             copies of any documents supporting the claim required by Bankruptcy
Last 4 digits of the debtor’s account or any                                                           Rule 3001(c). Limit disclosing information that is entitled to privacy,
                                                charges?
number you use to identify the debtor:                                                                 such as health care information.

     ____ ____ ____ ___
                                                □✔ No
                                                □ Yes.   Attach statement itemizing interest, fees,
                                                                                                        Contract/Executory Contract
                                                                                                       _________________________________________________________
                                                         expenses, or other charges required by
                                                         Bankruptcy Rule 3001(c)(2)(A).

9. Is all or part of the claim secured?                                 10. Is this claim based on a lease?         11. Is this claim subject to a right of setoff?
□
✔ No                                                                    □
                                                                        ✔ No                                        □
                                                                                                                    ✔ No
□ Yes.    The claim is secured by a lien on property.
                                                                        □ Yes. Amount necessary to cure             □ Yes. Identify the property:
                                                                        any default as of the date of petition.
Nature of property:
□ Real estate. If the claim is secured by the debtor’s principal        $_____________________________               ___________________________________________

residence, file a Mortgage Proof of Claim Attachment (official Form
410-A) with this Proof of Claim.
□ Motor vehicle                                                         12. Is all or part of the claim entitled to priority             A claim may be partly priority and
                                                                            under 11 U.S.C. § 507(a)?                                    partly nonpriority. For example, in
□ Other. Describe:
                        ____________________________________            □
                                                                        ✔ No
                                                                                                                                         some categories, the law limits the
                                                                                                                                         amount entitled to priority.
Basis
i     for perfection:                                                   □ Yes. Check one:                                                Amount entitled to priority
                          _____________________________________
Attach redacted copies of documents, if any, that show evidence of
                                                                        □   Domestic support obligations (including alimony and          $_____________________
perfection of security interest (for example, a mortgage, lien,         child support) under 11 U.S.C. § 507(a)(1)(A) or (a)(1)(B).
certificate of title, financing statement, or other document that       □ Up to $3,025* of deposits toward purchase, lease, or           $_____________________
shows the lien has been filed or recorded.)                             rental of property or services for personal, family, or
Value of property:                        $_____________________        household use. 11 U.S.C. § 507(a)(7).

Amount of the claim that is secured:      $_____________________
                                                                        □ Wages, salaries, or commissions (up to $13,650*)               $_____________________
                                                                        earned within 180 days before the bankruptcy petition is
Amount of the claim that is unsecured: $_____________________           filed or the debtor’s business ends, whichever is earlier.
(The sum of the secured and unsecured amounts should match the          11 U.S.C. § 507(a)(4).                                           $_____________________
amount in line 7.)                                                      □ Taxes or penalties owed to governmental units.
                                                                        11 U.S.C. § 507(a)(8).
Amount necessary to cure any                                                                                                             $_____________________
default as of the date of the petition: $_____________________          □ Contributions to an employee benefit plan. 11 U.S.C. §
                                                                        507(a)(5).
Annual Interest Rate (when case was filed)       ______________%                                                                         $_____________________
                                                                        □ Other. Specify subsection of 11 U.S.C. § 507 (a)
                                               □ Fixed □ Variable       (___________) that applies.
                                                                        * Amounts are subject to adjustment on 4/01/22 and every 3 years after that for cases begun on
                                                                        or after the date of adjustment.


13. Does this claim qualify as an Administrative Expense under 11 U.S.C. § 503(b)(9)?
□
✔ No
□ Yes. Amount that qualifies as an Administrative Expense under 11 U.S.C. § 503(b)(9): $_____________________________




                                                                                     Page 2 of 3
Part 3:       Case
           Sign Below2:19-bk-24804-VZ                    Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45                                             Desc
                            Check the appropriate box:
                                                         Main Document    Page 71 of 119
The person completing
this proof of claim must    □ I am the creditor.
sign and date it. FRBP
9011(b).
                            □
                            ✔ I am the creditor’s attorney or authorized agent.
                            □ I am the trustee, or the debtor, or their authorized agent. Bankruptcy Rule 3004.
If you file this claim      □ I am a guarantor, surety, endorser, or other co-debtor. Bankruptcy Rule 3005.
electronically, FRBP
5005(a)(2) authorizes       I understand that an authorized signature on this Proof of Claim serves as an acknowledgment that when calculating the amount of the claim,
courts to establish local   the creditor gave the debtor credit for any payments received toward the debt.
rules specifying what a     I have examined the information in this Proof of Claim and have a reasonable belief that the information is true and correct.
signature is.
                            I declare under penalty of perjury that the foregoing is true and correct.
A person who files a
fraudulent claim could         Mengde WANG                                                                    01/21/2020 19:59:51
                             _____________________________________
                            ____________________________________________________________                     __________________________________
be fined up to $500,000,
                            Signature                                                                       Date
imprisoned for up to 5
years, or both. 18 U.S.C.   Provide the name and contact information of the person completing and signing this claim:
§§ 152, 157, and 3571.
                                      Mengde WANG
                            Name      ______________________________________________________________________________________________
                                    bldg 4, No.1 Embassy
                            Address _____________________________________________________________________________________________
                                      No.8, Dongzhimen North St.
                                      _____________________________________________________________________________________________
                                      Dongcheng District
                                      _____________________________________________________________________________________________
                                      Beijing
                            City      _____________________________________________________________________________________________
                                                                                             100007
                            State      ________________________________________________ Zip _________________________________________
                                                        China
                            Country (in international) _______________________________________________________________________________
                                      0086-13752770634
                            Phone     _____________________________________________________________________________________________
                                       xiaochenhua@sunac.com.cn
                            Email     _____________________________________________________________________________________________




                                                                                 Page 3 of 3
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 72 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 73 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 74 of 119
Case 2:19-bk-24804-VZ         Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45                   Desc
                              Main Document    Page 75 of 119



   ADDENDUM TO PROOF OF CLAIM OF IANJIN JIARUI HUIXIN CORPORATE
                MANAGEMENT CO., LTD. (“CREDITOR”)

                                            EXHIBIT A

               Creditor hereby asserts, reserves, and preserves, any and all claims, causes of
action, other rights or remedies or the like under contract, applicable law, and equity that
Creditor has against the Debtor, his affiliates, successors, representatives, agents, assigns or any
other related individual or entity, including, without limitation, an amount not less than
$84,833,232 (¥ 600,000,000 converted as of October 14, 2019), as detailed on the attached
“Summary Information about the Claim” which is incorporated herein and made a part hereof.
Creditor hereby asserts, reserves, and preserves all rights of setoff and recoupment available to it.
Creditor hereby asserts, reserves, and preserves all claims for additional interest, liquidated
damages, attorneys’ fees, and other amounts.

                Creditor’s claims are general unsecured claims, except as provided herein or
under applicable law or equity, or as determined by a court or another adjudicative body of
competent jurisdiction to constitute administrative, secured, trust, or priority claims. To the
extent that this proof of claim is or includes secured, administrative, trust, or priority claims,
including claims based on Creditor’s right to setoff or recoupment, or similar rights, it shall be
and is a secured, administrative, trust, or priority claim.

               In addition to the Summary Information about the Claim, the documents upon
which these claims are based, include, without limitation, those attached to this addendum to
proof of claim (along with English translations which are attached).

                This proof of claim is filed with (a) full reservation of rights, remedies, privileges
and the like, including, without limitation, (i) the right to amend, modify or supplement the proof
of claim, (ii) the right to assert additional, modified, supplementary and/or amended proofs of
claim and (iii) the right to make requests for administrative expenses based on, inter alia, events,
information and/or documents obtained from the Debtor or others through discovery or otherwise
and with (b) full reservation of (i) Creditor’s rights, remedies, privileges, claims and/or the like
against any party other than the Debtor, and (ii) Creditor’s interests in any property, including,
without limitation, property of the estate. This proof of claim is filed without prejudice to any
cause of action against the Debtor not constituting a “claim” under 11 U.S.C. § 101(5) or
otherwise applicable law.

               This proof of claim is not intended to be, and shall not be construed as: (i) an
election of remedies; (ii) a waiver of any past, present or future defaults or events of default; (iii)
a waiver, release or limitation of any rights, remedies, privileges, claims, interests or the like of
Creditor, including, without limitation, the right to assert any claims against the Debtor or
against any other party or property other than the Debtor and his estate, inclusive of the right to
recover interest and attorneys’ fees and costs; (iv) a waiver of the right to seek to have the
reference withdrawn with respect to the subject matter of this claim, any objection or other
proceedings commenced with respect thereto, or any other proceedings commenced in this case
or involving Creditor; (v) a waiver of the right to mediation or arbitration; (vi) a consent to
Case 2:19-bk-24804-VZ        Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45                 Desc
                             Main Document    Page 76 of 119



jurisdiction in the United States, whether in the bankruptcy court or otherwise; (vii) a consent to
the jurisdiction or Constitutional power of the bankruptcy court with respect to the subject matter
of this proof of claim, any objection or other proceeding commenced with respect thereto, or any
other proceeding commenced in this case against or otherwise involving Creditor; (viii) a waiver
of the right to trial by jury in any proceedings so triable in this case, or any controversy or
proceedings related to this case; (ix) a waiver or release of any right against any affiliate of the
Debtor or other entity or person liable for all or part of any claim described herein; (x) a waiver
of any right of subordination of indebtedness or liens held by other creditors of the Debtor; (xi) a
waiver of any rights pursuant to section 506(b) of the Bankruptcy Code; or (xii) a waiver or
release of any liens or security interests that Creditor may have with respect to the property of
the Debtor or any affiliate of the Debtor.

               Payments to Creditor should be sent to the following:

IANJIN JIARUI HUIXIN CORPORATE MANAGEMENT CO., LTD.
Attn: Chen hua XIAO
bldg 4, No.1 Embassy, No.8, Dongzhimen North St.
Beijing 100007
China
Telephone:    0086-13752770634
Email:        xiaochenhua@sunac.com.cn

               All notices concerning this proof of claim should be sent to each of the following:

IANJIN JIARUI HUIXIN CORPORATE MANAGEMENT CO., LTD.
Attn: Chen hua XIAO
bldg 4, No.1 Embassy, No.8, Dongzhimen North St., Dongcheng District
Beijing 100007
China
Telephone:    0086-13752770634
Email:        xiaochenhua@sunac.com.cn

And

Jincheng Tongda & Neal Law Firm
Attn: Stephan Peng & Yue Wang
10th Floor, China World Tower
No. 1 Jianguo Menwai Avenue
Beijing, 100004, China
Email:         pengjun@jtnfa.com
               wangyue@jtnfa.com

And

Morris, Nichols, Arsht & Tunnell LLP
Attn: Eric D. Schwartz & Matthew B. Harvey

                                                 2
Case 2:19-bk-24804-VZ      Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                           Main Document    Page 77 of 119



1201 North Market Street, 16th Floor
Wilmington, DE 19801
Telephone:   (302) 658-9200
Email:       eschwartz@mnat.com
             mharvey@mnat.com




                                          3
Case 2:19-bk-24804-VZ      Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45                  Desc
                           Main Document    Page 78 of 119



                          Summary Information about the Claim

    1.   The Capital Increase Agreement of Lerong Zhixin Electronic Technology (Tianjin)
         Co., Ltd. (Contract No.: JRHX-YT-ZX-17003, hereinafter referred to as the
         “Agreement”) was duly signed and came into force by and between YUETING
         JIA, Lerong Zhixin Electronic Technology (Tianjin) Co., Ltd. (乐融致新电子科
         技（天津）有限公司, former name: LeTV Zhixin Electronic Technology (Tianjin)
         Co., Ltd., hereinafter referred to as the “Target Company”) and Tianjin Jiarui
         Huixin Corporate Management Co., Ltd. (hereinafter referred to as “Jiarui
         Huixin”) on January 13, 2017, under which Jiarui Huixin has invested 3 billion
         RMB Yuan (¥3,000,000,000, hereinafter referred to as the “Transaction
         Consideration”) into the Target Company on March 9, 2017.

    2.   The Agreement stipulates as follows:

         a) According to Article 5.1 hereof, the Target Company undertakes (and
            procures relevant parties) to complete the declaration to China Securities
            Regulatory Commission for incorporating the equity not held by LeTV
            Information Technology (Beijing) Co., Ltd. (hereinafter referred to as the
            “Listed Company”) in the Target Company into the Listed Company
            (hereinafter collectively referred to as the “Commitment A”) before
            December 31, 2019, and complete the incorporation of the equity not held by
            the Listed Company in the Target Company into the Listed Company
            (hereinafter collectively referred to as the “Commitment B”) before
            September 30, 2020; and

         b) According to Article 8.2.1(2) hereof, should YUETING JIA and/or the
            Target Company violate their post-closing commitments under Article 5.1
            (including the Commitment A and Commitment B) hereof, YUETING JIA
            shall be considered as material defaulter under the Agreement and shall pay
            20% of the total amount of the Transaction Consideration (¥3,000,000,000)
            paid by Jiarui Huixin as liquidated damages, which is equal to ¥600,000,000.

    3.   YUETING JIA and the Target Company failed to fulfill the Commitment A by
         December 31, 2019 and basing on the objective fact and sound and reasonable
         judgement, YUETING JIA and the Target Company shall be impossible to fulfill
         the Commitment B under Article 5.2 by September 30, 2020. Therefore,
         YUETING JIA shall pay Jiarui Huixin liquidated damages of ¥600,000,000.

    4.   Above all, the claim of the creditor (Tianjin Jiarui Huixin Corporate Management
         Co., Ltd.) against YUETING JIA is ¥600,000,000 as liquidated damages, which
         is equal to $84,833,232 converted based on the foreign exchange rate effective on
         October 14, 2019 published by People’s Bank of China.
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 79 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 80 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 81 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 82 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 83 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 84 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 85 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 86 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 87 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 88 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 89 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 90 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 91 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 92 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 93 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 94 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 95 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 96 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 97 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 98 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document    Page 99 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document   Page 100 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document   Page 101 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document   Page 102 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document   Page 103 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45   Desc
                        Main Document   Page 104 of 119
Case 2:19-bk-24804-VZ   Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45     Desc
                        Main Document   Page 105 of 119



                                                 合同编号；JRHX-YT-ZX-17003
                                                Contract No.: JRHX-YT-ZX-17003




                 乐视致新电子科技（天津）有限公司
                                       及
                                    贾跃亭
                                       与
                    天津嘉睿汇鑫企业管理有限公司
                                     关于
                 乐视致新电子科技（天津）有限公司
                                       之

                                增资协议

                           Capital Increase Agreement

                                       of

             LeTV Zhixin Electronic Technology (Tianjin) Co., Ltd.

                                    between

             LeTV Zhixin Electronic Technology (Tianjin) Co., Ltd.

                                  Jia Yueting

                                      and

             Tianjin Jiarui Huixin Enterprise Management Co., Ltd.
                                2017 年 1 月 13 日
                                 January 13, 2017
Case 2:19-bk-24804-VZ     Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45             Desc
                          Main Document   Page 106 of 119



                         乐视致新电子科技（天津）有限公司
                                      増资协议
                             Capital Increase Agreement
                of LeTV Zhixin Electronic Technology (Tianjin) Co., Ltd.

    本《乐视致新电子科技（天津）有限公司增资协议》由以下各方于 2017 年 1 月
    13 日在中国北京签订：
    The Capital Increase Agreement of LeTV Zhixin Electronic Technology (Tianjin) Co.,
    Ltd. was signed by and between the following parties on January 13, 2017 in Beijing,
    China:

    甲方：贾跃亭（作为创始人及实际控制人）
    联系地址：北京市朝阳区姚家园路 105 号乐视大厦 16 层
    身份证号码：14262319731215081X
    Party A: Jia Yueting (the Founder and Actual Controller)
    Contact Address: F16, LeTV Building, No.105 Yaojiayuan Road, Chaoyang District,
    Beijing
    ID Card No.: 14262319731215081X

    乙方：天津嘉睿汇鑫企业管理有限公司
    注册地址：天津市滨海新区大港经济开发区万象路 168 号科技孵化器 B 区房屋
    510 间
    法定代表人：汪孟德
    Party B: Tianjin Jiarui Huixin Enterprise Management Co., Ltd.
    Registered Address: Room 510, Zone B, Technology Incubator, No.168 Wanxiang
    Road, Dagang Economic Development Zone, Binhai New Area, Tianjin
    Legal Representative: Wang Mengde

    目标公司：乐视致新电子科技（天津）有限公司（“乐视致新”）
    注册地址：天津生态城动漫中路 126 号动漫大厦 B1 区二层 201-427
    法定代表人：贾跃亭
    Target Company: LeTV Zhixin Electronic Technology (Tianjin) Co., Ltd. ("LeTV
    Zhixin")
    Registered Address: Room 201-427, F2, Zone B1, Animation Building, No.126
    Dongman Middle Road, Tianjin Eco-City
    Legal Representative: Jia Yueting
Case 2:19-bk-24804-VZ         Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45                       Desc
                              Main Document   Page 107 of 119



    1.1 定义
    1.1 Definition
    上市公司在本协议中，除非上下文另有规定，以下术语在本协议中具有下列含义:
    In this Agreement, unless the context otherwise requires, the following terms shall have the
    following meanings:
    本协议                    指各方签署的本《乐视致新电子科技（天津）有限公司增资协议》及
                           其附录、附件、修订和补充。
    This Agreement          refers to the Capital Increase Agreement of LeTV Zhixin Electronic
                            Technology (Tianjin) Co., Ltd. signed by parties and its appendices,
                            annexes, amendments and supplements.
    各方/ 一方                  各方指本协议的签订方，以及他们各自的继任者、受让人和授权代表。
                            一方指各方其中的任何一方。
    Parties/One Party       Parties refer to the signatories of this Agreement and their respective
                            successors, assignees and authorized representatives. One Party refers to
                            either party of them.
    甲方/创始人                  指贾跃亭先生，其为目标公司及其他乐视系公司的创始人及实际控制
                            人。
    Party A/Founder         refers to Mr. Jia Yueting, the founder and actual controller of the Target
                            Company and other LeTV Companies.
    乙方                      指天津嘉睿汇鑫企业管理有限公司或其指定方。
    Party B                 refers to Tianjin Jiarui Huixin Enterprise Management Co., Ltd. or its
                            designated party.
    乐视致新/目标公司               指乐视致新电子科技（天津）有限公司。
    LeTV Zhixin/Target Company          refers to LeTV Zhixin Electronic Technology (Tianjin) Co., Ltd.
    上市公司                    指乐视网信息技术（北京）股份有限公司，为一家依据中国法律成立
                            并有效存续的上市公司（股票名称：乐视 网，股票代码：300104）                                         ；
                            贾跃亭为上市公司的创始人及实际控制人。
    Listed Company          refers to LeTV Network Information Technology (Beijing) Co., Ltd., a
                            Listed Company established and validly existing under the laws of China
                            (Stock Name: LeTV Network, Stock Code: 300104); Jia Yueting is the
                            founder and actual controller of the Listed Company.
    新增股权                    具有本协议第 2.1 款所约定的含义。
    New Equity              has the meaning given in Article 2.1 of this Agreement.
    公司章程                    指本次增资完成时修订的《乐视致新电子科技（天津） 有限公司章
                            程》  。
    Articles of Association refers to the Articles of Association of LeTV Zhixin Electronic Technology
                            (Tianjin) Co., Ltd., which will be revised upon completion of the capital
                            increase.
    附带权益                    指新增注册资本对应的目标公司股权所附带及/或对应的全部股东权
                            利和权益。
    Attached Interests      refer to all the shareholder's rights and interests attached to and/or
                            corresponding to the equity of the Target Company corresponding to the
                            new registered capital.
    乐视系公司                   指创始人直接控制或者间接控制的乐视生态体系内公司的统称，根据
Case 2:19-bk-24804-VZ          Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45                            Desc
                               Main Document   Page 108 of 119



                              上下文具体情况也可指称其中的任何一个，为免疑义，乐视系公司不
                              包含上市公司及其合并范围内的子公司。
    LeTV Companies            refer to the collective name of companies within the LeTV ecosystem that
                              are directly or indirectly controlled by the founder, or any one of such
                              companies depending on the context and specific circumstances. For the
                              avoidance of doubt, LeTV Companies do not include the Listed Company
                              and its consolidated subsidiaries.
    本次增资                      具有本协议鉴于条款第（3）项所约定的含义。
    This Capital Increase     has the meaning given in clause (3) under the Whereas section.
    投资款                       指乙方或其指定方根据本协议第 2.1 款需向目标公司支付的交易对
                              价。
    Investment                refers to the transaction consideration that Party B or its designated party
                              is required to pay to the Target Company according to Article 2.1 of this
                              Agreement.
    交割日                       指按照本协议第 4.1.1 款约定的办理完毕本次增资工商 变更登记手
                              续的日期和时间，以工商行政主管机关登记的股权过户登记日为准。
    Closing Date              refers to the date and time when the changes of registration of capital
                              increase with relevant Administration for Industry and Commerce as
                              agreed in Article 4.1.1 of this Agreement is completed, which shall be
                              subject to the registration date of equity transfer registered by relevant
                              Administration for Industry and Commerce.
    中国                        指中华人民共和国，就本协议目的而言，不包括香港特别行政区和澳
                              门特别行政区以及台湾省。
    China                     refers to the People's Republic of China, excluding Hong Kong Special
                              Administrative Region, Macao Special Administrative Region and Taiwan
                              Province for the purposes of this Agreement.
    香港                        指中华人民共和国香港特别行政区。
    Hong Kong               refers to the Hong Kong Special Administrative Region of the People's
                            Republic of China.
    香港联交所                   指香港联合交易所有限公司。
    Hong Kong Stock Exchange refers to the Stock Exchange of Hong Kong Limited.
    权益负担                         指任何性质的权利主张、任何担保权益、第三方权利，包括但不
                            限于任何抵押、按揭、质押、留置、保证、担保转让、所有权保留、
                            优先购买权、优先拒绝权或其它任何性质的担保权益。
    Encumbrance of Interest refers to claims, security interests and third party rights of any nature,
                            including but not limited to any charge, mortgage, pledge, lien, guarantee,
                            guaranteed transfer, retention of title, preemptive right, right of first refusal
                            or other security interests of any nature.
    工作日                         指商业银行通常均营业且办理常规业务的营业日（不包括星期六、
                            星期日和全体公民放假的节日）                      。
    Working Day             refers to the business days on which commercial banks normally operate
                            and conduct regular business (excluding Saturdays, Sundays and public
                            holidays).
    政府机构                  指有管辖权的任何政府或政府机构，任何政府或政府机构的任何部门、
Case 2:19-bk-24804-VZ         Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45                        Desc
                              Main Document   Page 109 of 119



                            事务处或机构，任何法院或仲裁庭，任何证券交易所的监管机构。
    Government Authority refers to any government or political subdivision thereof; any department,
                         agency or instrumentality of any government or political subdivision
                         thereof; any court or arbitral tribunal; and the governing body of any
                         securities exchange, in each case, having competent jurisdiction.
    关联方                  指一方控制、共同控制另一方或对另一方施加重大影响，以及两方或
                         两方以上同受一方控制、共同控制或重大影 响的，构成关联方。为
                         本定义之目的，重大影响，是指对一个企业的财务和经营政策有参与
                         决策的权力，但并不能够控制或者与其他方一起共同控制这些政策的
                         制定。
    Related Parties
              If a party has the power to, directly or indirectly, control, jointly control or
              exercise significant influence over another party, or if two or more parties
              are subject to control, joint control or significant influence from a same
              party, the related party relationships are constituted. For the purpose of this
              definition, significant influence refers to the power to participate in the
              formulation of financial and operating policies of an enterprise, but not the
              power to control or jointly control the formulation of these policies with
              other parties.
    控制（包括控制、被控制和受共同控制）                    指直接或间接地拥有领导决定一个实体的管
              理、财务和经营政策的权力或实现这种领导的权力，无论通过拥有具
              有投票权的证券、合同还是其他方式。
    Control (including control, controlled and jointly controlled)       refers to having the direct or
                             indirect power to lead or decide the administrative, financial and operating
                             policies of an entity or the power to realize such leadership, whether by
                             owning securities having voting rights, contracts or any other means.
    人                        指任何自然人、组织、公司、政府部门、合资公司、合伙组织、联合
                             体或其它主体（无论是否具有独立法人地位）                                 。
    Person                   refers to any natural person, organization, company, government authority,
                             joint venture, partnership, association or other entity (whether or not
                             incorporated).
    人民币                      指中国的法定货币。本次交易以人民币作为计价单位。
    RMB                      refers to the official currency of China. This transaction uses RMB as the
                             settlement currency.
    重大不利（影响或变化） 指任何可能或被合理的认为将会阻碍任何方实质性实现完成本
                             次交易或履行其在本协议下义务的变化或影响。
    Significant Adverse (Impact or Change)         refers to any change or impact that may prevent or is
                             reasonably believed to prevent any party from substantially completing
                             this transaction or fulfilling its obligations under this Agreement.
    知识产权                     指（a）专利、商标、服务标志、标识、式样、商号、设计及发明权、
                             版权、著作权（包括对象和源代码的计算机软件著作权）和精神权利、
                             数据权、数据库权利、半导体图形权利、实用新型、专有技术权、商
                             业机密权利、专属性信息和其他专属性资料和专有知识产权权利，无
                             论是已注册或未注册的，无论是注册的申请还是提出申请注册的权利，
                             （b）所有在本协议签署之日或在将来在世界任何地方可能存在的，
Case 2:19-bk-24804-VZ         Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45                             Desc
                              Main Document   Page 110 of 119



                             与前述（a）项约定的内容具有相当或类似效果或性质的权利或保护
                             形式，以及（c）对上述任何权利在过去、现在或将来的侵权进行起
                             诉的权 利。
    Intellectual Property    refers to (a) patents, trademarks, service marks, logos, patterns, trade
                             names, design and invention rights, copyright (including computer
                             software copyright of objects and source codes) and moral rights, data
                             rights, database rights, semiconductor mask rights, utility models,
                             proprietary technology rights, trade secrets rights, proprietary information
                             and other proprietary data and proprietary intellectual property rights,
                             whether it is registered or unregistered, or whether it is an application for
                             registration or the right to apply for registration, (b) all rights or forms of
                             protection that may exist at the date of signing this Agreement or in future
                             anywhere in the world and have equivalent or similar effects or properties
                             to those listed in (a) above, and (c) the right to sue for past, present or
                             future infringement of any of the above rights.
    适用法律                     指任何具有约束力的适用法律、法规、规则、规定、通知、解释、任
                             何政府机关或立法机关的命令或决定，或任何司法机关的判定、决定
                             或解释。本协议及本协议所有补充文件均适用中华人民共和国现行有
                             效的法律法规。
    Applicable Law           refers to any binding applicable laws, statutes, rules, regulations, circulars,
                             interpretations, any orders or decisions of government authority or
                             legislature, or any rulings, decisions or explanations of judicial authority.
                             This Agreement and all of its supplementary documents shall be governed
                             by the then current laws and regulations of the People's Republic of China.
    生效日                      指本协议签署日。
    Effective Date           refers to the signing date of this Agreement.

                                   第二条 本次增资及先决条件
                            Article 2 Capital Increase and Prerequisites

    2.1 认缴出资
    2.1 Subscribed Capital Contribution

    2.1.1 乙方同意按照本协议约定的条款和条件，以现金方式合计出资人民币叁拾亿元
    （3,000,000,000）   （“投资款”）认缴目标公司本次增资中的全部新增注册资本（31,245,271 元，
    占本次增资完成后全部注册资本出资额的 10%）及该等出资所对应的股权及附属于该等股
    权所对应的全部附带权益（“新増股权”）                            ，其中 31,245,271 元人民币计入目标公司的注册资
    本，剩余溢价款计 2,968,754,729 人民币计入目标公司的资本公积金；本次增资完成后，目
    标公司的注册资本总额为 312,452,712 元人民币，其中，乐视网持有目标公司 40.3118%的股
    权， 乙方及/或其关联方合计持有目标公司 33.4959%的股权，其他股东合计持有目标公司
    26.1923%的股权。
    2.1.1 Party B agrees to contribute a total of three billion yuan (RMB 3,000,000,000) (the Investment)
    in cash to subscribe for all the new registered capital (RMB 31,245,271, accounting for 10% of the
    total registered capital contribution after the completion of this capital increase) of the Target
Case 2:19-bk-24804-VZ          Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45                           Desc
                               Main Document   Page 111 of 119



    Company as well as the equity corresponding to these capital contributions and all interests attached
    to such equity (the New Equity) according to the terms and conditions agreed herein, of which RMB
    31,245,271 is included in the registered capital of the Target Company and the remaining premium
    amounting to RMB 2,968,754,729 is included in the capital reserve of the Target Company; After
    the completion of this capital increase, the total registered capital of the Target Company is RMB
    312,452,712, of which LeTV Network holds 40.3118% of equity of the Target Company, Party B
    and/or its related parties hold 33.4959%, and other shareholders hold 26.1923%.
    2.1.2 为完成上述増资，如有必要，目标公司及其他相关方应与乙方或其指定方，按照本协
    议附件 1 所列格式和内容签署《乐视致新增资协议》                                 （工商版本）        ，并按照目标公司注册地相
    关法律规定及相关政府机构的要求签署为完成本次增资所需签署的全部相关文件和决议，
    并将该等文件签署本原件经各方共同封存后交付给乙方保管。前述 《乐视致新增资协议》
    （工商版本）及相关文件的任何条款及内容与本协议如有冲突的，应以本协议的约定为准。
    2.1.2 In order to complete the above-mentioned capital increase, if necessary, the Target Company
    and other related parties shall sign the LeTV Zhixin Capital Increase Agreement (for submission to
    relevant Administration for Industry and Commerce) with Party B or its designated party in
    accordance with the format and contents listed in Annex 1 to this Agreement, and sign all relevant
    documents and resolutions which are required to complete this capital increase in accordance with
    relevant laws and regulations of the place where the Target Company is registered and the
    requirements of relevant government authorities, and deliver the original signed documents to Party
    B for safekeeping after being sealed by all parties. In case of any conflict between the aforesaid
    LeTV Zhixin Capital Increase Agreement (for submission to relevant Administration for Industry
    and Commerce) and this Agreement, the provisions of this Agreement shall prevail.

    2.2 本次增资的先决条件
    2.2 Prerequisites for Capital Increase
    乙方或其指定方进行本次增资应以如下先决条件均己满足且持续有效为前提（乙方有权单独
    豁免前述全部或部分先决条件）                     ：乙方的实际控制人己经就本次增资按照香港联交所《上市
    规则》获得了必要的批准（如适用）                        。
    Party B or its designated party shall carry out this capital increase on the premise that the following
    prerequisites have been met and remain valid (Party B has the right to exempt from all or part of
    such prerequisites): Party B's actual controller has obtained necessary approval (if applicable) for
    this capital increase in accordance with the Listing Rules of the Hong Kong Stock Exchange.

                                       第三条 实缴出资安排
                              Article 3 Paid-up Capital Contribution
    3.1 付款条件
    3.1 Conditions of Payment
    乙方或其指定方履行本协议第 2.1 款项下的投资款支付义务应以如下付款条件均己满足且
    持续有效为前提（乙方或其指定方有权豁免前述全部或部分支付条件）                                               ：
    Party B or its designated party's performance of payment obligation for investment under the
    paragraph 2.1 shall be based on the premise that the following conditions of payment have been met
    and remain valid (Party B or its designated party has the right to exempt from all or part of the
    following conditions of payment):
    3.1.1 本次增资所需全套交易文件（包括本协议及附录、附件所列各执行文件）己经各方及
Case 2:19-bk-24804-VZ          Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45                          Desc
                               Main Document   Page 112 of 119



    相关方或其授权代表依法签署且有效；
    3.1.1 The complete set of transaction documents required for this capital increase (including this
    Agreement, appendices, annexes and relevant implementation documents listed therein) have been
    duly signed and executed by parties and related parties or their authorized representatives;
    3.1.2 目标公司已完成本次增资所必须的所有内部审批程序，包括但不限于全体股东已适当
    签署的批准本次增资并同意签署和履行全部交易文件的股东会决议和董事会决议，目标公司
    的其他有权股东就本次增资书面明确放弃优先认缴出资权（如果股东会决议己明确包含前述
    同意放弃优先认缴出资内容，在该股东会决议上签字同意的股东不需要单独书面确认）                                                       ；
    3.1.2 The Target Company has completed all internal approval procedures necessary for this capital
    increase, including but not limited to resolution of shareholders and resolution of directors that are
    duly signed by all shareholders, approve this capital increase and agree to sign and execute all
    transaction documents, and consents from other shareholders of the Target Company that expressly
    waives their preemptive rights in writing regarding this capital increase (in case that the resolution
    of shareholders has explicitly included the aforementioned consent to waive the preemptive rights,
    shareholders who sign and agree to such resolution do not need to provide their separate written
    constent);
    3.1.3 目标公司己完成与本次增资相关的所有工商变更登记手续，包括但不限于将新增股权
    登记在乙方名下，并完成公司章程修改；
    3.1.3 The Target Company has completed all changes of registration with relevant Administration
    for Industry and Commerce related to this capital increase, including but not limited to registering
    the new equity under the name of Party B and completing the amendment of the company's articles
    of association;
    3.1.4 截至付款日，乙方己经完成对目标公司及相关方的法律、财务及业务方面的尽职调查，
    且调查结果与目标公司披露的信息没有重大差 异；
    3.1.4 As of the payment date, Party B has completed due diligence on the legal, financial and
    business risks of the Target Company and related parties, and the due diligence findings are not
    significantly different from the information disclosed by the Target Company;
    3.1.5 陈述与保证。截至付款日，甲方及目标公司在本协议及附件项下的陈述与保证均在实
    质方面保持真实、准确和完整；
    3.1.5 Representations and Warranties. As of the date of payment, Party A and Target Company's
    representations and warranties under this Agreement and its appendices are true, accurate and
    complete in all material aspects;
    3.1.6 无重大不利变化。截至付款日，不存在、未发生可能对本次增资所涉标的或者本协议
    履行造成任何重大不利影响的事件、情况、变化等；
    3.1.6 No Material Adverse Changes. As of the date of payment, there were or are no events,
    circumstances or changes that may have any significant adverse impact on the capital increase or
    the performance of this Agreement.
    3.1.7 无重大裁决。截至付款日，没有任何法院判决、政府部门裁决或者 法律规定（a）阻止
    或限制任何本协议项下的交易：                     （b）阻止或限制任何本协议项下的交易的完成；                               （c）根据法
    律规定，任何本协议项下的交易的完成会使乙方遭受重大惩罚或承担法律责任；或（d）限
    制乙方的 经营从而构成重大不利变化；
    3.1.7 No Significant Ruling. As of the date of payment, there are no court ruling, government
    decisions or legal provisions that may (a) prevent or restrict any transaction under this Agreement;
    (b) prevent or restrict the completion of any transaction under this Agreement; (c) impose severe
Case 2:19-bk-24804-VZ          Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45                           Desc
                               Main Document   Page 113 of 119



    punishment or legal liability on Party B due to its completion of any transaction under this
    Agreement; or (d) restrict the operation of Party B, thus constituting a significant adverse change;
    3.1.8 无重大诉讼。不存在任何诉讼、仲裁、行政程序，且没有任何法院判决、政府部门裁决
    或者法律规定（a）阻止或限制任何本协议项下的交易，或影响交易的完成，或对交易产生
    重大不利影响；          （b）根据法律规定，任何本协议项下的交易的完成会使乙方遭受重大惩罚或
    承担法律责任；或（c）限制乙方或目标公司的经营从而构成重大不利变化。
    3.1.8 No Significant Litigation. There are no litigation, arbitration or administrative procedures,
    court ruling, government decisions or legal provisions that may (a) prevent or restrict any transaction
    under this Agreement, affect the completion of such transaction, or have a significant adverse impact
    on such transaction; (b) impose severe punishment or legal liability on Party B due to its completion
    of any transaction under this Agreement; or (c) restrict the operation of Party B or the Target
    Company, thus constituting a significant adverse change.
    3.2 实缴出资
    3.2 Paid-up Capital Contribution
    3.2.1 在本协议第 3.1 款项下的付款条件全部得到满足并持续有效的前提下，乙方应在 2017
    年 6 月 15 日前分期足额缴付本次交易全部投资款。
    3.2.1 On the premise that all conditions of payment under Article 3.1 of this Agreement have been
    met and remain valid, Party B shall fully pay all investment of this transaction in installments before
    June 15, 2017.
    3.2.2 乙方缴付出资后，目标公司应向乙方签发出资证明书，载明乙方当期及累计实缴出资
    金额、出资比例，并将前述信息记载于目标公司的股东名册。目标司的股东名册应记载股东
    的名称、认缴出资额、 实缴出资额、出资比例、所持股权是否设置质押等担保权益。该股
    东名册经各股东签字并加盖公司印章后由目标公司保存，并向乙方或其指定方提供一份副
    本。
    3.2.2 After Party B pays its capital contribution, the Target Company shall issue a capital
    contribution certificate to Party B, stating the amount and proportion of the current and accumulated
    capital contribution paid by Party B, and recording the aforesaid information in the shareholder
    register of the Target Company. The shareholder register of the Target Company shall record the
    shareholder name, subscribed capital contribution, paid-up capital contribution, proportion of
    capital contribution, whether the equity held is pledged, etc. The shareholder register shall be kept
    by the Target Company after being signed and sealed by all shareholders, and a copy shall be
    provided to Party B or its designated party.

                                      第五条 交割后承诺事项
                                Article 5 Post-closing Commitments
    5.1 目标公司整体注入上市公司
    5.1 Injection of the Target Company into the Listed Company as a Whole
    目标公司承诺（并促成目相关方）在 2019 年 12 月 31 日前，完成将乐视致新中非上市公司
    持有的股权重组进入上市公司而向中国证监会的申报，并于 2020 年 9 月 30 日或各方另行
    协商书面确定的其他日期前完成将乐视致新中非上市公司持有的股权重组进入上市公司（但
    如因中国证监会或相关监管 机构原因导致的延迟除外）                               。
    The Target Company undertakes (and procures its related parties) to complete the submission to
    China Securities Regulatory Commission on injection of equity of LeTV Zhixin not held by the
    Listed Company into the Listed Company before December 31, 2019, and to complete such
Case 2:19-bk-24804-VZ          Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45                             Desc
                               Main Document   Page 114 of 119



    injection by or on September 30, 2020 or other date as determined by the parties through separate
    written negotiation (except for the delay caused by China Securities Regulatory Commission or
    relevant regulatory authorities).
    5.2 返还拆借资金
    5.2 Repayment of Borrowed Funds
    目标公司承诺，在本次增资完成后三个月内，其他乐视系公司从目标公司拆借的资金（如有）
    应当全部返还目标公司。
    The Target Company undertakes to, within three (3) months after the completion of the capital
    increase, fully collect the funds (if any) borrowed by other LeTV Companies from the Target
    Company.
    5.3 优先购买权豁免
    5.3 Waive of Right of First Refusal
    目标公司承诺（且应促成其他相关方同意）                                ，如果乙方或其实际控制人未来为进行内部重组
    或关联方架构调整之目的拟将所持目标公司股权部分或全部转让给乙方或其实际控制人指
    定的其他方（但乐视竞争者及其关联方除 外）                                （“乐视竞争者”名单见附录 5）                 ，目标公司的其
    他股东同意放弃优先购买权，并对前述转让给予积极配合。
    The Target Company undertakes (and shall procure other related parties to agree) that, if for the
    purpose of internal restructuring or reorganization of related parties in the future, Party B or its
    actual controller intends to transfer in full or in part the equity of the Target Company held by them
    to another party specified by Party B or its actual controller (except for LeTV's competitors and
    their related parties) (refer to Appendix 5 for the list of "LeTV's Competitors"), the other
    shareholders of the Target Company will agree to waive their rights of first refusal and actively
    cooperate with the aforesaid transfer.
    5.4 战略合作条款
    5.4 Strategic Cooperation Clause
    5.4.1 甲乙各方承诺将充分利用各自的资源，在包括不限于智能硬件、互联网、房地产、智能
    家居、智能社区等领域开展全方位合作，以进一步巩固各方在各自行业内的领先地位。各方
    将开展深度合作，整合各方及下属机构的优质资源，从而促进各方共同、稳定的业务增长，
    实现各方共赢。
    5.4.1 Party A and Party B hereby undertake to make full use of their respective resources to conduct
    all-round cooperation in areas including, but not limited to, smart hardware, Internet, real estate,
    smart home, and smart community, etc., to further strengthen their leading position in their
    respective industries. Both parties shall carry out in-depth cooperation and integrate high-quality
    resources of both parties and their subsidiaries to promote mutual and stable business growth and
    achieve mutual benefits.
    5.4.2 甲乙各方特别确认，除各方协商一致外，乙方将作为甲方及/或其所控制的乐视系公司
    在房地产业务领域的唯一合作方。由甲方及其关联方发挥其产业优势，各方在产业地产（包
    括但不限于影视产业、 汽车产业、体育产业、互联网生态等方面）深度合作，发挥各自优
    势、实现共赢。
    5.4.2 Party A and Party B hereby specifically acknowledge that, unless otherwise agreed by both
    parties, Party B will be the exclusive and sole partner of Party A and/or any member of LeTV
    Companies controlled by Party A in terms of real estate businesses. By utilizing industrial
    advantages of Party A and its related parties, both parties shall cooperate deeply in industrial real
    estate (including, but not limited to, film and television industry, automobile industry, sports industry,
Case 2:19-bk-24804-VZ          Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45                             Desc
                               Main Document   Page 115 of 119



    Internet ecology, etc.) to give full play to their respective advantages and achieve mutual benefits.

                                        第六条 陈述与保证
                             Article 6 Representations and Warranties


    6.1 甲方及目标公司的陈述与保证
    6.1 Representations and Warranties of Party A and the Target Company
    6.1.1 甲方及目标公司向乙方做出附录 2 中的所有陈述与保证。该等陈述与保证在本协议签
    署之日及交割日（除非某项陈述与保证明确表明仅与某个特定日相关）均在实质方面保持真
    实、准确和完整。甲方理解，乙方是依赖甲方和目标公司的陈述与保证而进行本次增资的。
    6.1.1 Party A and the Target Company shall make all the representations and warranties in Appendix
    2 to Party B. Such representations and warranties shall be maintained true, accurate and complete
    in any material respect on the date of this Agreement and the closing date (unless some
    representations and warranties are clearly expressed to be only related to a specific date). Party A
    understands that, Party B conducts this Capital Increase by relying on the representations and
    warranties of Party A and the Target Company.
    6.1.2 若甲方和目标公司在本协议项下所作的任何陈述与保证在实质方面不真实、不准确或
    不完整且未能在乙方发出书面催告通知后 30 天内予以纠正或有效补救，并因此导致乙方遭
    受任何损害、损失、支出或其他不利情况，则乙方有权要求甲方或目标公司承担连带赔偿责
    任。并且，本款所约定的赔偿不影响乙方依据本协议其他条款而应享有的任何其他权利和救
    济。
    6.1.2 If any representations and warranties made by Party A and/or the Target Company hereunder
    are untrue, inaccurate or incomplete in any material respect, and are not corrected or effectively
    remedied within thirty (30) days after Party B has given a written notice, and as a result, Party B
    suffers from any damages, losses, expenditures or other adverse circumstances, Party B shall have
    the right to require Party A or the Target Company to bear joint and several liability. In addition, the
    compensation stipulated in this clause shall not affect any other rights and remedies that Party B
    shall have in accordance with the other clauses hereof.
    6.2 乙方的陈述与保证
    6.2 Representations and Warranties of Party B
    6.2.1 乙方向甲方做出附录 3 中的所有陈述与保证。该等陈述与保证在本协议签署之日及交
    割日（除非某项陈述与保证明确表明仅与某个特定日相关）均在实质方面保持真实、准确和
    完整。乙方理解，甲方是依赖乙方的陈述与保证而进行本次增资的。
    6.2.1 Party B shall make all the representations and warranties in Appendix 3 to Party A. Such
    representations and warranties shall be maintained true, accurate and complete in any material
    respect on the date of this Agreement and the closing date (unless some representations and
    warranties are clearly expressed to be only related to a specific date). Party B understands that Party
    A conducts this Capital Increase by relying on the representations and warranties of Party B.
    6.2.2 若乙方在本协议项下所作的任何陈述与保证在实质方面不真实、不准确或不完整且未
    能在甲方发出书面催告通知后 30 天内予以纠正或有效补救，并因此导致甲方遭受任何损害、
    损失、支出或其他不利情况，则甲方有权要求乙方和受让方承担连带赔偿责任。并且，本款
    所约定的赔偿不影响甲方依据本协议其他条款而应享有的任何其他权利和救济。
    6.2.2 If any representations and warranties made by Party B hereunder are untrue, inaccurate or
Case 2:19-bk-24804-VZ          Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45                            Desc
                               Main Document   Page 116 of 119



    incomplete in any material respect, and are not corrected or effectively remedied within thirty (30)
    days after Party A has given a written notice, and as a result, Party A suffers from any damages,
    losses, expenditures or other adverse circumstances, Party A shall have the right to require Party B
    and the transferee to assume joint and several liability. In addition, the compensation stipulated in
    this clause shall not affect any other rights and remedies that Party A shall have in accordance with
    the other clauses hereof.

                                         第八条 违约责任
                             Article 8 Liability for Breach of Contract
    8.1 一般约定
    8.1 General Provision
    无论是由于作为或是不作为，任何一方没有履行或没有完全履行或没有适当履行本协议及/
    或相关交易文件项下的任何义务、陈述与保证或承诺，均构成违约事件。违约方应当承担守
    约方因此而遭受的经济损失。
    No matter whether as a result of act or omission, either party’s failure to perform, fully perform or
    properly perform any of its obligations, representations, warranties or undertakings under this
    Agreement and/or related transaction documents shall constitute an event of default. The breaching
    party shall assume the economic losses suffered by the non-breaching party as a result of such
    default.
    8.2 甲方及目标公司违约责任
    8.2 Party A and the Target Company’s Liability for Breach of Contract
    8.2.1 除本协议另有约定外，如果出现以下任一种或任几种情形，视为甲方和目标公司的重
    大违约，乙方及/或其关联方有权要求甲方及/或目标公司支付相当于届时乙方已支付款项总
    额 20% 的款项作为违约金。
    8.2.1 Unless otherwise specified herein, Party B and/or its related parties shall have the right to
    require Party A and/or the Target Company to pay 20% of the total amount already paid by Party B
    as liquidated damages under any one or several of the following circumstances, which shall be
    deemed as material breach of contract by Party A and the Target Company.
    (1) 甲方及/或目标公司拒绝按照本协议第 4.1 款约定向乙方完成交割；
    (1) Party A and/or the Target Company refuse to complete the closing with Party B in accordance
    with the provisions of Article 4.1 hereof;
    (2) 甲方及/或目标公司严重违反其在本协议第五条款项下交割后承诺事项，且经在乙方书
    面催告后 30 日内仍未纠正；
    (2) Party A and/or the Target Company materially violate their post-closing commitments under
    Article 5 hereof, and refuse to make corrections within thirty (30) days after Party B’s written notice;
    (3) 由于甲方及/或目标公司的拒绝或故意拖延履行其在本协议项下的义务并且导致本次增
    资未能在本协议签署之日起 60 天内完成交割，但乙方同意延长的情形除外；
    (3) Party A and/or the Target Company refuse to perform or deliberately delay the performance of
    their obligations hereunder, and as a result, this Capital Increase is not closed within sixty (60) days
    after the signing of this Agreement, except for the circumstances where Party B agrees to extend the
    closing period;
    (4) 除本协议已披露事项外，因本次增资交割日之前所存在的事实、情况、问题所引发的责
    任或后果而导致目标公司无法继续经营，导致乙方无法实现其进行本次增资的商业目的。
    (4) Except for the matters disclosed herein, any responsibilities or consequences arising from facts,
Case 2:19-bk-24804-VZ          Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45                           Desc
                               Main Document   Page 117 of 119



    situations or problems existing before the closing date of this Capital Increase lead to the inability
    of the Target Company to continue its operation, thus causing Party B to fail to realize its commercial
    purposes in this Capital Increase.
    8.2.2 如甲方及/或目标公司发生上述第 8.2.1 款项下第(3)和/或(4)项所列重大违约，乙方有权
    选择单方解除本协议。在乙方选择解除本协议的情况下，甲方和目标公司应当在解除通知发
    出之日起 5 个工作曰内，将乙方及/或其关联方依据本协议及/或其他相关交易文件已经支付
    的全部投资款及其他任何款项退还给乙方及/或其关联方，并有权要求甲方及/或关联方按照
    上述第 8.2.1 款约定支付相当于乙方已支付全部款项 20%的款项作为违约金。
    8.2.2 In the event of any material breach of contract specified in item (3) and/or (4) under the
    aforesaid Article 8.2.1 by Party A and/or the Target Company, Party B shall have the right to
    unilaterally terminate this Agreement. If Party B chooses to terminate this Agreement, Party A and
    the Target Company shall return all the investment funds and any other amounts already paid by
    Party B and/or its related parties in accordance with this Agreement and/or other relevant transaction
    documents to Party B and/or its related parties within five (5) working days from the date of the
    Termination Notice, and Party B shall have the right to require Party A and/or its related parties to
    pay 20% of the total amount already paid by Party B as liquidated damages in accordance with the
    aforesaid provisions of Article 8.2.1.
    8.2.3 甲方和目标公司延迟履行本协议所约定的违约金支付义务以及退款义务的，每逾期一
    日，甲方和目标公司应按应支付或应退还款项的每日万分之二向乙方支付逾期利息。
    8.2.3 If Party A and/or its related parties delay the performance of the liquidated damages payment
    obligation and refund obligation stipulated herein, Party A shall pay Party B the overdue interest
    with a daily interest rate of 0.02% on the basis of amount payable or refundable for each overdue
    day.
    8.2.4 如果乙方没有选择按照本第 8.2.2 条约定解除本协议的，且乙方愿意继续履行本协议，
    则甲方和目标公司应继续完成其在本协议项下的义务，并且，该等继续履行并不豁免甲方和
    目标公司应向乙方及/或其指定方承担的违约和赔偿责任。
    8.2.4 If Party B does not choose to terminate the Agreement in accordance with the provisions of
    Article 8.2.2, and Party B is willing to continue to perform the Agreement, Party A shall continue
    to fulfill its obligations hereunder, and such continuation of performance shall not exempt Party A
    from the liability for breach of contract and the compensation to Party B and/or its designated party.
    8．3 乙方违约责任
    8.3 Party B’s Liability for Breach of Contract
    本协议签署后，在支付条件全部满足的前提下，如乙方逾期支付投资款，则须按照每日万分
    之二标准，向甲方计付迟延支付的违约金。如果逾期超过 30 日仍未支付，从第 31 日起，按
    照每日万分之五标准，向甲方计付迟延支付的违约金。
    Provided that the Agreement is signed and the conditions for payment of the transaction
    consideration are fully met, if Party B delays the payment of the transaction consideration, Party B
    shall pay Party A the liquidated damages for late payment with a daily interest rate of 0.02% for
    each overdue day. If the payment is overdue for more than 30 days, from the 31st day, Party B shall
    pay Party A the liquidated damages for late payment with a daily interest rate of 0.05% for each
    overdue day.
        Case 2:19-bk-24804-VZ                  Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45                                        Desc
                                               Main Document   Page 118 of 119



                                        PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
                             10100 Santa Monica Blvd., 13th Floor, Los Angeles, CA 90067

A true and correct copy of the foregoing document entitled: NOTICE OF OBJECTION TO CLAIM [Claim No. 45] will be
served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the
manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
April 2, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:


                                                                                           Service information continued on attached page

2. SERVED BY UNITED STATES MAIL: On (date) April 2, 2020, I served the following persons and/or entities at the
last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed.

VIA U.S. MAIL
United States Bankruptcy Court
Central District of California
Attn: Hon. Vincent Zurzolo
Edward R. Roybal Federal Bldg./Courthouse
255 East Temple Street, Suite 1360
Los Angeles, CA 90012

                                                                                           Service information continued on attached page


3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______, in writing to such
service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration that
personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is filed.



                                                                                           Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.


 April 2, 2020             Nancy H. Brown                                             /s/ Nancy H. Brown
 Date                        Printed Name                                                    Signature




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                         Page 2                          F 3007-1.1.NOTICE.OBJ.CLAIM
DOCS_LA:328764.1 46353/002
        Case 2:19-bk-24804-VZ                  Doc 522 Filed 04/03/20 Entered 04/03/20 01:30:45                                        Desc
                                               Main Document   Page 119 of 119


SERVICE INFORMATION FOR CASE NO. 2:19-bk-24804-VZ
TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF)

       Jerrold L Bregman ecf@bg.law, jbregman@bg.law
       Jeffrey W Dulberg jdulberg@pszjlaw.com
       Lei Lei Wang Ekvall lekvall@swelawfirm.com, lgarrett@swelawfirm.com;gcruz@swelawfirm.com;jchung@swelawfirm.com
       Stephen D Finestone sfinestone@fhlawllp.com
       Richard H Golubow rgolubow@wghlawyers.com,
        pj@wcghlaw.com;jmartinez@wghlawyers.com;Meir@virtualparalegalservices.com
       Alexandra N Krasovec krasovec.alexandra@dorsey.com, claridge.vanessa@dorsey.com
       Ben H Logan blogan@omm.com
       Robert S Marticello Rmarticello@swelawfirm.com,
        gcruz@swelawfirm.com;lgarrett@swelawfirm.com;jchung@swelawfirm.com
       David W. Meadows david@davidwmeadowslaw.com
       John A Moe john.moe@dentons.com, glenda.spratt@dentons.com
       Kelly L Morrison kelly.l.morrison@usdoj.gov
       Malhar S Pagay mpagay@pszjlaw.com, bdassa@pszjlaw.com
       Christopher E Prince cprince@lesnickprince.com, jmack@lesnickprince.com;cprince@ecf.courtdrive.com
       Victor A Sahn vsahn@sulmeyerlaw.com,
        pdillamar@sulmeyerlaw.com;pdillamar@ecf.inforuptcy.com;vsahn@ecf.inforuptcy.com;cblair@sulmeyerlaw.com;cblair@ecf.in
        foruptcy.com;dlee@metallawgroup.com;dlee@ecf.inforuptcy.com
       Randye B Soref rsoref@polsinelli.com, ccripe@polsinelli.com;ladocketing@polsinelli.com
       Benjamin Taylor btaylor@taylorlawfirmpc.com
       United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
       Felix T Woo fwoo@ftwlawgroup.com, admin@ftwlawgroup.com
       Claire K Wu ckwu@sulmeyerlaw.com,
        mviramontes@sulmeyerlaw.com;ckwu@ecf.courtdrive.com;ckwu@ecf.inforuptcy.com
       Emily Young pacerteam@gardencitygroup.com, rjacobs@ecf.epiqsystems.com;ECFInbox@epiqsystems.com
       David B Zolkin dzolkin@ztlegal.com, maraki@ztlegal.com,sfritz@ztlegal.com




          This form is mandatory. It has been approved for use in the United States Bankruptcy Court for the Central District of California.

December 2012                                                         Page 2                          F 3007-1.1.NOTICE.OBJ.CLAIM
DOCS_LA:328764.1 46353/002
